Exhibit 10.4
 

CONFIDENTIAL TREATMENT
Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.
 
Dated 30 September 2011
 
DEED OF WAIVER AND AMENDMENT – No.7
 
between
 
GLOBALSTAR, INC.
as the Borrower
 
and
 
THERMO FUNDING COMPANY LLC
as Thermo
 
and
 
BNP PARIBAS
as the COFACE Agent, the Security Agent and the Offshore Account Bank
 
And OTHERS
 
 
(i)

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
     
Page
     
1.
DEFINITIONS AND INTERPRETATION
2
     
2.
WAIVER
5
     
3.
AMENDMENT TO THE FACILITY AGREEMENT
7
     
4.
AMENDMENT TO THE ORIGINAL ACCOUNTS AGREEMENT
7
     
5.
SUBORDINATED LIABILITIES
7
     
6.
INFORMATION UNDERTAKINGS
8
     
7.
REPRESENTATIONS AND WARRANTIES
8
     
8.
FURTHER ASSURANCES
8
     
9.
DEFAULT
9
     
10.
RESERVATION OF RIGHTS
9
     
11.
FINANCE DOCUMENT
9
     
12.
CONFIRMATION
9
     
13.
PARTIAL INVALIDITY
9
     
14.
GOVERNING LAW
9
     
15.
JURISDICTION
9
     
SCHEDULE 1 COFACE LENDERS
17
   
SCHEDULE 2 SUBSIDIARY GUARANTORS
18
   
SCHEDULE 3 AMENDED AND RESTATED ACCOUNTS AGREEMENT
19

 
 
(ii)

--------------------------------------------------------------------------------

 
 
THIS DEED OF WAIVER AND AMENDMENT (the “Deed”) is made as a deed on 30 September
2011 and made between:
 
(1)
GLOBALSTAR INC., a corporation duly organised and validly existing under the
laws of the State of Delaware, with its principal office located at 300 Holiday
Square Blvd., Covington, LA 70433, United States of America (the “Borrower”);

 
(2)
THERMO FUNDING COMPANY LLC, a limited liability company duly organised and
existing under the laws of the State of Colorado, with its principal office
located at 1735 Nineteenth Street, Second Floor, Denver, Colorado 80202, United
States of America ( “Thermo”);

 
(3)
THE SUBSIDIARY GUARANTORS, listed in Schedule 2 (Subsidiary Guarantors) as
Subsidiary Guarantors (the “Subsidiary Guarantors”);

 
(4)
BNP PARIBAS, a société anonyme with a share capital of €2,415,479,796 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number 662
042 449 at the Commercial Registry of Paris, acting in its capacity as facility
agent and Chef de File for and on behalf of the Finance Parties (the “COFACE
Agent”);

 
(5)
BNP PARIBAS, a société anonyme with a share capital of €2,415,479,796 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number 662
042 449 at the Commercial Registry of Paris, acting in its capacity as security
agent for and on behalf of the Finance Parties (the “Security Agent”);

 
(6)
BNP PARIBAS, a société anonyme with a share capital of €2,415,479,796 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number 662
042 449 at the Commercial Registry of Paris, acting in its capacity as offshore
account bank for and on behalf of the Finance Parties (the “Offshore Account
Bank”); and

 
(7)
THE LENDERS, listed in Schedule 1 (COFACE Lenders) as Lenders.

 
RECITALS:
 
(A)
We refer to:

 
(i)           the Facility Agreement;
 
(ii)          the Original Accounts Agreement;
 
(iii)         the first amendment letter to the Facility Agreement dated 29 June
2009 and entered into between, amongst others, the Obligors and the other
parties to the Facility Agreement;
 
(iv)         the second amendment letter to the Facility Agreement dated 9 April
2010 and entered into between, amongst others, the Obligors and certain other
parties to the Facility Agreement;
 
 
 

--------------------------------------------------------------------------------

 
 
(v)          the third amendment and cancellation letter to the Facility
Agreement dated 28 October 2010 and entered into between, amongst others, the
Obligors and certain other parties to the Facility Agreement;
 
(vi)         the fourth amendment letter to the Facility Agreement dated 22
December 2010 and entered into between, amongst others, the Obligors and certain
other parties to the Facility Agreement;
 
(vii)        the fifth amendment letter to the Facility Agreement dated 16 March
2011 and entered into between, amongst others, the Obligors and certain other
parties to the Facility Agreement; and
 
(viii)       the sixth amendment letter to the Facility Agreement dated 30 March
2011 and entered into between, amongst others, the Obligors and certain other
parties to the Facility Agreement (“Amendment Letter No.6”),
 
such letters referred to in paragraphs (a)(iii) to (viii) (inclusive), together
the “Amendment Letters”.
 
(B)
Terms and expressions defined in the Facility Agreement shall, unless the
context otherwise requires, have the same meaning when used in this Deed.

 
(C)
It is intended that this document take effect as a deed notwithstanding the fact
that a party may only execute this document under hand.

 
NOW THIS DEED WITNESSES as follows:
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

 
In this Deed:
 
“Acceptance Date” has the meaning given to such term in Clause 2(b)(iii)
(Waiver).
 
“Amendment Letter No.6” has the meaning given to such term in Recital (A)(viii).
 
“Amendment Letters” has the meaning given to such term in Recital (A).
 
“Escrow Agent” means a bank or financial institution acceptable to the Borrower,
the Supplier and the COFACE Agent acting in its capacity as “escrow agent”
pursuant to the Escrow Agreement.
 
“Escrow Agreement” means the escrow agreement to be entered into following the
Acceptance Date in accordance with this Deed between the Borrower, Thermo, the
Supplier and the Escrow Agent.
 
“Excess Payment” has the meaning given to such term in Clause 2(e) (Waiver).
 
“Facility Agreement” means the facility agreement dated 5 June 2009 and made
between, among others, the Borrower, the Security Agent and the Lenders as
amended by the Amendment Letters and this Deed.
 
 
2

--------------------------------------------------------------------------------

 
 
“Final Discharge Date” has the meaning given to such term in the Subordination
Deed.
 
“First Payment Amount” means an amount no less than eleven million and nine
hundred thousand Dollars (US$11,900,000) paid by Thermo to the Interim Escrow
Account and which will be:
 
 
(a)
credited to the Supplier Escrow Account; and

 
 
(b)
thereafter, held in escrow pursuant to, and in accordance with, the terms of the
Escrow Agreement,

 
after the Acceptance Date.
 
“Interim Escrow Account” means the Dollar denominated account so titled, held in
the name of Globalstar Holdings LLC held with UBS Financial Services Inc., 677
Washington Blvd, 4th Floor, Stamford, CT 06901 and with account number [*].
 
“New Satellites” means six (6) Phase 3 Satellites to be purchased by the
Borrower from the Supplier pursuant to the terms of the Satellite Construction
Contract for an amount, as at the date of this Deed, no greater than the Total
Contract Price.
 
“Original Accounts Agreement” means the accounts agreement entered into on 5th
June 2009 by the Borrower, Thermo, the Security Agent, the COFACE Agent and the
Offshore Account Bank.
 
“Party” means a party to this Deed.
 
“Permitted Thermo Subordinated Loan Agreement” means any loan agreement entered
into by the Borrower (as “borrower”) and Thermo (as “lender”) in respect of
monies deposited into the Supplier Escrow Account and the Relevant Account
provided that such loan agreement shall only be a “Permitted Thermo Subordinated
Loan Agreement” if such agreement:
 
(a)          is in form and substance satisfactory to the COFACE Agent;
 
(b)          is provided on a subordinated basis pursuant to, and in accordance
with, the Subordination Deed and this Deed; and
 
(c)          provides that payment by the Borrower to Thermo may be permitted
provided that any such amounts paid by the Borrower to Thermo are replaced with
equivalent funds raised by way of an Equity Issuance and/or Subordinated
Indebtedness in accordance with Clause 2(c) (Waiver).
 
[*]
 
“Relevant Account” means either:
 
(a)         a Project Account; or
 
(b)         such other account controlled by the COFACE Agent and opened by the
COFACE Agent (in the Borrower’s name) for the purpose of receiving the Second
Payment Amount.
 
 
3

--------------------------------------------------------------------------------

 
 
“Second Payment Amount” means an amount no less than thirteen million and one
hundred thousand Dollars (US$13,100,000) to be paid by Thermo (for the benefit
of the Supplier) to a Relevant Account on or following the Acceptance Date in
accordance with this Deed.
 
“Senior Liabilities” has the meaning given to such term in the Subordination
Deed.
 
“Subordinated Liabilities” has the meaning given to such term in the
Subordination Deed.
 
“Supplier Escrow Account” means the account to be opened in the joint names of
the Supplier and the Borrower with the Escrow Agent.
 
“Total Contract Price” means the contract price of fifty five million and two
hundred thousand Euros (€55,200,000) proposed to be payable by the Borrower to
the Supplier for the purchase of the New Satellites pursuant to, and in
accordance with, the Satellite Construction Contract.
 
“Total Thermo Amount” means an amount no less than twenty-five million Dollars
(US$25,000,000) to be contributed by Thermo to the Supplier Escrow Account
and/or the Relevant Account (as the case may be) by the making of the First
Payment Amount and the Second Payment Amount, in each case, for the sole purpose
of making payments to the Supplier for and on behalf of the Borrower in respect
of the purchase of the New Satellites.
 
1.2
Interpretation

 
 
(a)
Unless this Deed provides otherwise, a term that is defined or expressed to be
subject to a particular construction in clause 1.1 (Definitions) or clause 1.2
(Construction) of the Facility Agreement shall have the same meaning (or be
subject to the same construction) in this Deed.

 
 
(b)
In this Deed, unless the context otherwise requires, references to:

 
 
(i)
a “notice” includes any notice, request, instruction, demand or other
communication; and

 
 
(ii)
a “payment” include a distribution, prepayment or repayment and references to
“pay” include distribute, repay or prepay.

 
1.3
Conflict

 
In the case of any conflict between the terms of this Deed and the terms of any
other Finance Document, the terms of this Deed shall govern and control as
between the Parties.
 
4

--------------------------------------------------------------------------------

 
 
1.4
Third Party Rights

 
 
(a)
Unless expressly provided to the contrary in this Deed a person who is not a
Party has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term of this Deed.

 
 
(b)
Notwithstanding any term of this Deed, the consent of any person who is not a
Party is not required to rescind or vary this Deed at any time.

 
2.
WAIVER

 
Subject to the terms of this Deed, the Lenders agree to waive the requirement
that the Borrower not agree to the order, purchase, manufacture or delivery of
any or all Phase 3 Satellites pursuant to, and in accordance with, clause 22.14
(Excess Cash Flow / Purchase of Satellites) of the Facility Agreement provided
that each of the following conditions have been satisfied in full:
 
 
(a)
the amount payable by the Borrower (for or on its behalf) in respect of the
purchase price for the New Satellites shall not, at any time, exceed the Total
Contract Price (it being agreed, for the avoidance of doubt, that if the
purchase price for the New Satellites is determined to be in excess of the Total
Contract Price the Borrower will not be in breach of the Facility Agreement for
having placed an order in accordance with the terms contemplated by this Deed
provided that the Borrower shall not agree to any increase in price above the
Total Contract Price or confirm any order for the New Satellites without the
prior written consent of the COFACE Agent);

 
 
(b)
Thermo shall:

 
 
(i)
ensure that at all times the First Payment Amount remains deposited in:

 
 
(A)
the Interim Escrow Account; or

 
 
(B)
within five (5) days of the Acceptance Date (or such other date as is agreed
between the COFACE Agent, Thermo, the Borrower and the Supplier), in the
Supplier Escrow Account in accordance with the terms of the Escrow Agreement,
for the sole purpose of constituting the security instrument to be placed by the
Borrower to the Supplier in respect of the New Satellites in accordance with the
Satellite Construction Contract;

 
 
(ii)
promptly provide evidence to the COFACE Agent (in form and substance
satisfactory to the COFACE Agent) of such deposit made in accordance with
paragraph (b)(i) above, the location of:

 
 
(A)
the Interim Escrow Account; and

 
 
(B)
following the Acceptance Date, the Supplier Escrow Account and the conditions to
the utilisation and release of those monies standing to the credit of the
Supplier Escrow Account;

 
 
5

--------------------------------------------------------------------------------

 
 
 
(iii)
promptly following acceptance by the Supplier of the Borrower’s order for the
New Satellites (the “Acceptance Date”) (and, no later than five (5) days after
the Acceptance Date):

 
 
(A)
ensure an amount no less than the Second Payment Amount is deposited into such
Relevant Account as determined by the COFACE Agent and notified by the COFACE
Agent to the Borrower; and

 
 
(B)
promptly following such deposit, deliver evidence (in form and substance
satisfactory to the COFACE Agent) to the COFACE Agent that the Second Payment
Amount has been paid in full into a Relevant Account;

 
 
(iv)
on the Acceptance Date, promptly (and, no later than five (5) days after the
Acceptance Date) provide evidence to the COFACE Agent that:

 
 
(A)
shares in the Borrower’s Capital Stock; and/or

 
 
(B)
Subordinated Indebtedness pursuant to a Permitted Thermo Subordinated Loan
Agreement,

 
in an amount no less than those monies standing to the credit of the Supplier
Escrow Account and the Relevant Account (in the case of the Relevant Account, in
an amount no less than the Second Payment Amount) has been:
 
 
(1)
in the case of paragraph (A) above, issued in the Borrower to Thermo; and

 
 
(2)
in the case of paragraph (B), lent to the Borrower,

 
in each case, on a subordinated basis pursuant to, and in accordance with, the
Subordination Deed;
 
 
(c)
notwithstanding any provision to the contrary in a Finance Document, if at any
time an Equity Issuance and/or any Subordinated Indebtedness is raised, any
amounts made available by Thermo in respect of the First Payment Amount and/or
the Second Payment Amount can be reimbursed to Thermo and replaced with funds
raised by way of such Equity Issuance and/or Subordinated Indebtedness;

 
 
(d)
if the Borrower withdraws the order for New Satellites, any funds standing to
the credit of the Interim Escrow Account shall be freely available to Thermo and
Thermo shall have the right to request the reimbursement of the First Payment
Amount from such account;

 
 
(e)
if prior to the date on which [*], an amount greater than the Total Thermo
Amount is due and payable to the Supplier pursuant to the Satellite Construction
Contract in respect of the New Satellites (an “Excess Payment”), any Excess
Payment shall be paid by Thermo (or any of its Affiliates) to the Supplier for
and on behalf of the Borrower on terms and conditions satisfactory to the COFACE
Agent;

 
 
6

--------------------------------------------------------------------------------

 
 
 
(f)
no Excess Payment shall be made by the Borrower; and

 
 
(g)
payment to the COFACE Agent of the “Waiver Fee” (as such term is defined in
Amendment Letter No.6) in accordance with, and pursuant to, the terms of
Amendment Letter No.6.

 
3.
AMENDMENT TO THE FACILITY AGREEMENT

 
 
(a)
With effect from the date of this Deed, the Facility Agreement shall be amended
as set out in paragraph (b) below.

 
 
(b)
Clause 23.17(b) (Failure to Bring Satellites in Service) of the Facility
Agreement shall be deleted in its entirety and replaced by the following:

 

 
“(b)
Final In-Orbit Acceptance:

 

 
(i) 
with respect to eighteen (18) Satellites by 1 August 2012; and

 
 
(ii)
with respect to twenty-four (24) Satellites by 1 September 2012.”.

 
4.
AMENDMENT TO THE ORIGINAL ACCOUNTS AGREEMENT

 
With effect from the date of this Deed, the Original Accounts Agreement shall be
amended and restated so that it reads as if it were restated in the form set out
in Schedule 3 (Amended and Restated Accounts Agreement).
 
5.
SUBORDINATED LIABILITIES

 
Each of the Parties agree that:
 
 
(a)
the claims of Thermo against the Borrower in respect of a Permitted Thermo
Subordinated Loan Agreement or its shares in the Borrower’s Capital Stock shall
be designated as “Subordinated Liabilities”; and

 
 
(b)
subject to, and in accordance with, the Subordination Deed:

 
 
(i)
the Senior Liabilities shall rank in priority to the Subordinated Liabilities
pursuant to the terms of the Subordination Deed; and

 
 
(ii)
the claims of Thermo in respect of the Subordinated Liabilities are subordinated
to the Senior Liabilities and, accordingly, payment and receipt of any amount of
the Subordinated Liabilities is not permitted until after the Final Discharge
Date except as provided in the Subordination Deed.

 
 
7

--------------------------------------------------------------------------------

 
 
6.
INFORMATION UNDERTAKINGS

 
The Borrower shall deliver to the COFACE Agent:
 
 
(a)
on the 15th of each calendar month and monthly on each anniversary thereof (or
if such dates are not working days in the place of incorporation of the
Borrower, on the immediately preceding working day) and for the first time on 15
October 2011, a written report (in form and substance satisfactory to the COFACE
Agent) regarding the status of:

 
 
(i)
the proposed purchase of the New Satellites; and

 
 
(ii)
any litigation, arbitration or administrative proceedings on or before any
court, arbitral body or agency between the Borrower and the Supplier; and

 
 
(b)
promptly upon request, such further information regarding the status of:

 
 
(i)
the New Satellites; and

 
 
(ii)
any litigation, arbitration or administrative proceedings on or before any
court, arbitral body or agency between the Borrower and the Supplier,

 
including, in each case, any requested amplification, or explanation with
respect to the status of the foregoing as any Finance Party or COFACE (through
the COFACE Agent) may request.
 
7.
REPRESENTATIONS AND WARRANTIES

 
 
(a)
The Borrower makes each of the Repeating Representations to each Finance Party
on the date of this Deed.

 
 
(b)
Subject to any disclosures made by Thermo to, and agreed by, the COFACE Agent
prior to the date of this Deed, Thermo is deemed to make each of the
representations and warranties set out in clause 5 (Representations) of the
Subordination Deed to each Finance Party on the date of this Deed.

 
 
(c)
Each Subsidiary Guarantor is deemed to make each of the Repeating
Representations (as such term is defined in the Guarantee Agreement) to each
Finance Party on the date of this Deed.

 
8.
FURTHER ASSURANCES

 
 
(a)
Thermo and the Borrower will, in the case of any Subordinated Liabilities which
are not evidenced by any instrument, upon the Security Agent’s request, ensure
that such Subordinated Liabilities shall be evidenced by an appropriate
instrument or instruments.

 
 
(b)
The Borrower and/or Thermo shall promptly upon the request of the Security
Agent, at its own cost, do all such acts or execute all such documents
reasonably deemed necessary or desirable by the Security Agent to confirm or
establish the validity and enforceability of the subordination effected by, and
the obligations of the Borrower and Thermo under, the Subordination Deed.

 
 
8

--------------------------------------------------------------------------------

 
 
9.
DEFAULT

 
Any failure by any Obligor to comply with this Deed shall constitute an Event of
Default pursuant to clause 23.3 (Other Obligations) of the Facility Agreement
(other than those obligations and/or provisions which if not complied with would
result in an Event of Default under another sub-clause of clause 23 (Events of
Default) of the Facility Agreement).
 
10.
RESERVATION OF RIGHTS

 
Nothing in this Deed shall constitute or be deemed to constitute a waiver of the
rights of any Finance Party under any of the Finance Documents or any amendment
of the Finance Documents except as expressly set out in Clauses 2 (Waiver), 3
(Amendment to the Facility Agreement) and 4 (Amendment to the Original Accounts
Agreement) above.
 
11.
FINANCE DOCUMENT

 
This Deed shall constitute a Finance Document.
 
12.
CONFIRMATION

 
Each Obligor confirms in favour of the COFACE Agent that:
 
 
(a)
it hereby agrees to the terms and conditions of this Deed; and

 
 
(b)
notwithstanding this Deed, each Finance Document to which it is a party remains
in full force and effect and the rights, duties and obligations of each Obligor
are not released, discharged or otherwise impaired by this Deed.

 
13.
PARTIAL INVALIDITY

 
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
 
14.
GOVERNING LAW

 
This Deed, and all non-contractual obligations arising from or connected with
it, are governed by English law.
 
15.
JURISDICTION

 
The terms of clause 40 (Enforcement) of the Facility Agreement are incorporated,
mutatis mutandis, herein by reference.
 
 
9

--------------------------------------------------------------------------------

 
 
THIS DEED has been executed as a deed by each Party on the date stated at the
beginning of this Deed.
 
 
10

--------------------------------------------------------------------------------

 
 
EXECUTION PAGES
DEED OF WAIVER AND AMENDMENT NO.7
 
Thermo
 
EXECUTED as a deed by
)
THERMO FUNDING COMPANY LLC
)
pursuant to the laws of Colorado and
)
acting by
)

  

--------------------------------------------------------------------------------

Name:
Richard S. Roberts
       
Title:
Secretary
     
in the presence of:
     
Witness’s Signature:
 
   
Name:
 
   
Address:
 
       

 
 
 

--------------------------------------------------------------------------------

 
 
The Borrower
 
EXECUTED as a deed by
)
GLOBALSTAR, INC.
)
pursuant to the laws of Delaware and
)
acting by
)

 

--------------------------------------------------------------------------------

Name:
Dirk J. Wild
       
Title:
Chief Financial Officer
   
in the presence of:
     
Witness’s Signature:
 
   
Name:
 
   
Address:
 
       

 
 
 

--------------------------------------------------------------------------------

 
 
The Security Agent
 
SIGNED as a DEED by
)
_____________________________________________
)
as attorney for
 
BNP PARIBAS
 
under a power of attorney dated ______________ 2011 in
 
the presence of ________________________
 
 
as attorney for BNP PARIBAS

 
Witness’s Signature:
 
       
Name:
 
       
Address:
 
         
 
 

 
The COFACE Agent
     
SIGNED as a DEED by
)
_____________________________________________
)
as attorney for
 
BNP PARIBAS
 
under a power of attorney dated ______________ 2011 in
 
the presence of ________________________
 
 
as attorney for BNP PARIBAS

 
Witness’s Signature:
 
       
Name:
 
       
Address:
 
   
 
       

 
The Offshore Account Bank
 
SIGNED as a DEED by
)
_____________________________________________
)
as attorney for
 
BNP PARIBAS
 
under a power of attorney dated ________________ 2011 in
 
the presence of ________________________
 
 
as attorney for BNP PARIBAS

 
 
 

--------------------------------------------------------------------------------

 
 
 
Witness’s Signature:
         
Name:
 
       
Address:
   

 
 
 

--------------------------------------------------------------------------------

 
 
Executed as a deed by GSSI, LLC in its capacity as GUARANTOR acting by Anthony
J. Navarra, its President, in the presence of:
   
 
 
Anthony J. Navarra
 
President
     
 
     
Name of Witness:
     
Address of Witness:
     
Occupation of Witness:

 
Address of Guarantor:
Globalstar, Inc.
461 South Milpitas Boulevard
Building 5, Suite 1 and 2
Milpitas, CA  95035
Attention:  Chief Financial Officer and
Vice President-Legal and Regulatory Affairs
Telephone No.:  (408) 933-4403
Fax No.:             (408) 933-4949
 
 
 

--------------------------------------------------------------------------------

 
 
Executed as a deed by GLOBALSTAR SECURITY SERVICES, LLC in its capacity as
GUARANTOR acting by Anthony J. Navarra, its President, in the presence of:
   
 
 
Anthony J. Navarra
 
President
     
 
     
Name of Witness:
     
Address of Witness:
     
Occupation of Witness:

 
Address of Guarantor:
Globalstar, Inc.
461 South Milpitas Boulevard
Building 5, Suite 1 and 2
Milpitas, CA  95035
Attention:  Chief Financial Officer and
Vice President-Legal and Regulatory Affairs
Telephone No.:  (408) 933-4403
Fax No.:             (408) 933-4949
 
 
 

--------------------------------------------------------------------------------

 


 
Executed as a deed by GLOBALSTAR C, LLC in its capacity as GUARANTOR acting by
Anthony J. Navarra, its President, in the presence of:
   
 
 
Anthony J. Navarra
 
President
     
 
     
Name of Witness:
     
Address of Witness:
     
Occupation of Witness:

 
Address of Guarantor:
Globalstar, Inc.
461 South Milpitas Boulevard
Building 5, Suite 1 and 2
Milpitas, CA  95035
Attention:  Chief Financial Officer and
Vice President-Legal and Regulatory Affairs
Telephone No.:  (408) 933-4403
Fax No.:             (408) 933-4949
 
 
 

--------------------------------------------------------------------------------

 
 
Executed as a deed by GLOBALSTAR USA, LLC in its capacity as GUARANTOR acting by
Anthony J. Navarra, its President, in the presence of:
   
 
 
Anthony J. Navarra
 
President
     
 
     
Name of Witness:
     
Address of Witness:
     
Occupation of Witness:

 
Address of Guarantor:
Globalstar, Inc.
461 South Milpitas Boulevard
Building 5, Suite 1 and 2
Milpitas, CA  95035
Attention:  Chief Financial Officer and
Vice President-Legal and Regulatory Affairs
Telephone No.:  (408) 933-4403
Fax No.:             (408) 933-4949
 
 
 

--------------------------------------------------------------------------------

 
 
Executed as a deed by GLOBALSTAR LEASING LLC in its capacity as GUARANTOR acting
by Richard S. Roberts, its Vice President and Secretary, in the presence of:
   
 
 
Richard S. Roberts
 
Vice President and Secretary
     
 
     
Name of Witness:
     
Address of Witness:
     
Occupation of Witness:

 
Address of Guarantor:
Globalstar, Inc.
461 South Milpitas Boulevard
Building 5, Suite 1 and 2
Milpitas, CA  95035
Attention:  Chief Financial Officer and
Vice President-Legal and Regulatory Affairs
Telephone No.:  (408) 933-4403
Fax No.:             (408) 933-4949
 
 
 

--------------------------------------------------------------------------------

 
 
Executed as a deed by SPOT LLC in its capacity as GUARANTOR acting by Fuad
Ahmad, its Treasurer, in the presence of:
   
 
 
Richard S. Roberts
 
Secretary
     
 
     
Name of Witness:
     
Address of Witness:
     
Occupation of Witness:

 
Address of Guarantor:
Globalstar, Inc.
461 South Milpitas Boulevard
Building 5, Suite 1 and 2
Milpitas, CA  95035
Attention:  Chief Financial Officer and
Vice President-Legal and Regulatory Affairs
Telephone No.:  (408) 933-4403
Fax No.:             (408) 933-4949
 
 
 

--------------------------------------------------------------------------------

 
 
Executed as a deed by ATSS CANADA, INC. in its capacity as GUARANTOR acting by
Anthony J. Navarra, its President, in the presence of:
   
 
 
Anthony J. Navarra
 
President
     
 
     
Name of Witness:
     
Address of Witness:
     
Occupation of Witness:

 
Address of Guarantor:
Globalstar, Inc.
461 South Milpitas Boulevard
Building 5, Suite 1 and 2
Milpitas, CA  95035
Attention:  Chief Financial Officer and
Vice President-Legal and Regulatory Affairs
Telephone No.:  (408) 933-4403
Fax No.:             (408) 933-4949
 
 
 

--------------------------------------------------------------------------------

 
 
Executed as a deed by GLOBALSTAR BRAZIL HOLDINGS, L.P. in its capacity as
GUARANTOR acting by Dirk Wild, its Treasurer, in the presence of:
   
 
 
Dirk J. Wild
 
Treasurer
     
 
     
Name of Witness:
     
Address of Witness:
     
Occupation of Witness:

 
Address of Guarantor:
Globalstar, Inc.
461 South Milpitas Boulevard
Building 5, Suite 1 and 2
Milpitas, CA  95035
Attention:  Chief Financial Officer and
Vice President-Legal and Regulatory Affairs
Telephone No.:  (408) 933-4403
Fax No.:             (408) 933-4949
 
 
 

--------------------------------------------------------------------------------

 
 
Executed as a deed by GCL LICENSEE LLC in its capacity as GUARANTOR acting by
Anthony J. Navarra, its President, in the presence of:
   
 
 
Anthony J. Navarra
 
President
     
 
     
Name of Witness:
     
Address of Witness:
     
Occupation of Witness:

 
Address of Guarantor:
Globalstar, Inc.
461 South Milpitas Boulevard
Building 5, Suite 1 and 2
Milpitas, CA  95035
Attention:  Chief Financial Officer and
Vice President-Legal and Regulatory Affairs
Telephone No.:  (408) 933-4403
Fax No.:             (408) 933-4949
 
 
 

--------------------------------------------------------------------------------

 
 
Executed as a deed by GUSA LICENSEE LLC in its capacity as GUARANTOR acting by
Anthony J. Navarra, its President, in the presence of:
   
 
 
Anthony J. Navarra
 
President
     
 
     
Name of Witness:
     
Address of Witness:
     
Occupation of Witness:

 
Address of Guarantor:
Globalstar, Inc.
461 South Milpitas Boulevard
Building 5, Suite 1 and 2
Milpitas, CA  95035
Attention:  Chief Financial Officer and
Vice President-Legal and Regulatory Affairs
Telephone No.:  (408) 933-4403
Fax No.:             (408) 933-4949
 
 
 

--------------------------------------------------------------------------------

 
 
Executed as a deed by GLOBALSTAR LICENSEE LLC in its capacity as GUARANTOR
acting by Anthony J. Navarra, its President, in the presence of:
   
 
 
Anthony J. Navarra
 
President
     
 
     
Name of Witness:
     
Address of Witness:
     
Occupation of Witness:



Address of Guarantor:
Globalstar, Inc.
461 South Milpitas Boulevard
Building 5, Suite 1 and 2
Milpitas, CA  95035
Attention:  Chief Financial Officer and
Vice President-Legal and Regulatory Affairs
Telephone No.:  (408) 933-4403
Fax No.:             (408) 933-4949
 
 
 

--------------------------------------------------------------------------------

 
 
 

   
BNP Paribas
 
as Lender
     
 
 
BNP Paribas
 
as Lender
     
 
 
Société Générale
 
as Lender
         
 
 
Natixis
 
as Lender
             
 
 
Crédit Agricole Corporate and Investment Bank
 
as Lender
         
 
 
Crédit Industriel et Commercial
 
as Lender
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
COFACE LENDERS
 
1.
BNP Paribas.
   
2.
Société Générale.
   
3.
Natixis.
   
4.
Crédit Agricole Corporate and Investment Bank.
   
5.
Crédit Industriel et Commercial.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
SUBSIDIARY GUARANTORS
 
1.
GSSI, LLC, a limited liability company organised in Delaware, United States of
America, with organisational identification number 3732317 and whose chief
executive office is at 461 S. Milpitas Blvd., Milpitas, CA 95035;

 
2.
Globalstar Security Services, LLC, a limited liability company organised in
Delaware, United States of America, with organisational identification
number 3747502 and whose chief executive office is at 461 S. Milpitas Blvd.,
Milpitas, CA 95035;

 
3.
Globalstar C, LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 3732313 and whose
chief executive office is at 461 S. Milpitas Blvd., Milpitas, CA 95035;

 
4.
Globalstar USA, LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 2663064 and whose
chief executive office is at 461 S. Milpitas Blvd., Milpitas, CA 95035;

 
5.
Globalstar Leasing LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 3731109 and
whose chief executive office is at 461 S. Milpitas Blvd., Milpitas, CA 95035;

 
6.
Spot LLC, a limited liability company organised in Colorado, United States of
America, with organisational identification number 20071321209 and whose chief
executive office is at 461 S. Milpitas Blvd., Milpitas, CA 95035;

 
7.
ATSS Canada, Inc., a corporation incorporated in Delaware, United States of
America, with organisational identification number 2706412 and whose chief
executive office is at 461 S. Milpitas Blvd., Milpitas, CA 95035;

 
8.
Globalstar Brazil Holdings, L.P., a limited partnership formed in Delaware,
United States of America, with organisational identification number 2453576 and
whose chief executive office is at 461 S. Milpitas Blvd., Milpitas, CA 95035;

 
9.
GCL Licensee LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 4187922 and whose
chief executive office is at 461 S. Milpitas Blvd., Milpitas, CA 95035;

 
10.
GUSA Licensee LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 4187919 and whose
chief executive office is at 461 S. Milpitas Blvd., Milpitas, CA 95035; and

 
11.
Globalstar Licensee LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 4187920 and
whose chief executive office is at 461 S. Milpitas Blvd., Milpitas, CA 95035.

 
 

--------------------------------------------------------------------------------

 
 
Schedule 3
 
AMENDED AND RESTATED ACCOUNTS AGREEMENT
 
[logo.jpg]
 

 
Dated 5 June 2009 as amended and restated pursuant
to the Deed of Waiver and Amendment No.7 dated 30 September 2011


ACCOUNTS AGREEMENT
 
between
 
GLOBALSTAR, INC.
as the Borrower
 
THERMO FUNDING COMPANY LLC
as Thermo
 
and
 
BNP PARIBAS
as the Security Agent,
the COFACE Agent and
the Offshore Account Bank
 

 
White & Case llp
5 Old Broad Street
London  EC2N 1DW

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
1.
DEFINITIONS AND INTERPRETATION
3
     
2.
APPOINTMENT
11
     
3.
ESTABLISHMENT OF THE ACCOUNTS
11
     
4.
CAPITAL EXPENDITURE ACCOUNT
15
     
5.
COLLECTION ACCOUNT
16
     
6.
THERMO CONTINGENT EQUITY ACCOUNT
18
     
7.
CONVERTIBLE NOTE RESERVE ACCOUNT
21
     
8.
DEBT SERVICE ACCOUNT
21
     
9.
DEBT SERVICE RESERVE ACCOUNT
22
     
10.
DISTRIBUTION ACCOUNT
23
     
11.
INSURANCE PROCEEDS ACCOUNT
24
     
12.
BORROWER CONTINGENT EQUITY ACCOUNT
25
     
13.
GENERAL RULE REGARDING EXCESS BALANCES
26
     
14.
SUPPLIER GUARANTEE
26
     
15.
FINAL DISBURSEMENT UPON TERMINATION
27
     
16.
AUTHORISED INVESTMENTS
27
     
17.
BALANCES
30
     
18.
EVENT OF DEFAULT
30
     
19.
BLOCKING AND UNBLOCKING NOTICES
31
     
20.
FOREIGN CURRENCY CONVERSIONS
31
     
21.
ANCILLARY PROVISIONS
31
     
22.
THE OFFSHORE ACCOUNT BANK
32
     
23.
NOTICES
37
     
24.
REMEDIES, WAIVERS AND AMENDMENTS
39
     
25.
ADDITIONAL PROVISIONS
39
     
26.
GOVERNING LAW
40
     
27.
ENFORCEMENT
40
     
SCHEDULE 1 FORM OF DISTRIBUTION CERTIFICATE
41
   
SCHEDULE 2 FORM OF BLOCKING NOTICE
42
   
SCHEDULE 3 FORM OF UNBLOCKING NOTICE
44
   
SCHEDULE 4 FORM OF ACCESSION MEMORANDUM
45
   
SCHEDULE 5 ORDER OF APPLICATION
46

 
 
(i)

--------------------------------------------------------------------------------

 


SCHEDULE 6 AUTHORISED PERSONS AND CALLBACK CONTACTS
48
   
SCHEDULE 7 DOMESTIC ACCOUNTS
52
   
SCHEDULE 8 FOREIGN ACCOUNTS
53
   
SCHEDULE 9 CANADIAN ACCOUNTS
54
   
SCHEDULE 10 FORM OF PAYMENT/TRANSFER INSTRUCTION
56
   
SCHEDULE 11 FORM OF INVESTMENT INSTRUCTION
57
   
SCHEDULE 12 FORM OF LIQUIDATION INSTRUCTION
59

 
 
(ii)

--------------------------------------------------------------------------------

 
 
THIS ACCOUNTS AGREEMENT (the “Agreement”) was originally dated 5 June 2009 (and
was amended and restated on 30 September 2011 by the Deed of Waiver and
Amendment No.7 (as such term is defined below)) and is made between:
 
(1)
GLOBALSTAR, INC., a corporation duly organised and validly existing under the
laws of the State of Delaware, with its principal office located at 461 South
Milpitas Blvd., Milpitas, CA 95035, United States of America (the “Borrower”);

 
(2)
THERMO FUNDING COMPANY LLC, a limited liability company duly organised and
existing under the laws of the State of Colorado, with its principal office
located at 1735 Nineteenth Street, Second Floor, Denver, Colorado, 80202, United
States of America (“Thermo”);

 
(3)
BNP PARIBAS, a société anonyme with a share capital of €2,415,479,796 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number 662
042 449 at the Commercial Registry of Paris, acting in its capacity as facility
agent and Chef de File for and on behalf of the Finance Parties (the “COFACE
Agent”);

 
(4)
BNP PARIBAS, a société anonyme with a share capital of €2,415,479,796 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number 662
042 449 at the Commercial Registry of Paris, acting in its capacity as security
agent for and on behalf of the Finance Parties (the “Security Agent”); and

 
(5)
BNP PARIBAS, a société anonyme with a share capital of €2,415,479,796 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number 662
042 449 at the Commercial Registry of Paris, acting in its capacity as offshore
account bank (the “Offshore Account Bank”).

 
IT IS HEREBY AGREED as follows:
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Incorporation of Definitions

 
Words and expressions defined in the Facility Agreement shall, unless the
context otherwise requires, have the same meaning when used in this Agreement.
 
1.2
Definitions

 
In this Agreement the following terms have the meaning set out below:
 
“Account Banks” means:
 
 
(a)
the Offshore Account Bank; and

 
 
(b)
the Onshore Account Bank,

 
and, “Account Bank” mean either of the foregoing, as the context requires.
 
 
3

--------------------------------------------------------------------------------

 
 
“Accounts Assets” has the meaning given to such term in
Clause 3.4(a)(ii) (Notice of Liens).
 
“Actual Deficiency” has the meaning given to such term in Clause 6.3(a)(i)
(Contingent Equity Funding).
 
“Authorised Investments” means investments which are Dollar denominated
obligations or denominated in the currency of the relevant account from which
such Authorised Investment is made maturing not more than one (1) year after the
date of acquisition and which are:
 
 
(a)
interest bearing time deposits or certificates of deposit issued, accepted or
guaranteed by a commercial bank having a long-term unsecured credit rating (with
a positive or stable outlook) of at least A3 from Moody’s or A- from S&P;

 
 
(b)
money market funds having a rating in the highest investment category granted
therefore by Moody’s or S&P at the time of acquisition; or

 
 
(c)
otherwise approved by the COFACE Agent,

 
provided that in each case, no more than ten million Dollars (US$10,000,000) or
equivalent of such Authorised Investments will be held in any one entity at any
one time,
 
and “Authorised Investment” means any one of the foregoing, as the context
requires.
 
“Authorised Person” has the meaning given to such term in Clause 3.6(d)
(Instructions).
 
“Beneficiary” has the meaning given to such term in the Supplier Guarantee.
 
“Blocking Notice” means a notice in the form of Schedule 2 (Form of Blocking
Notice).
 
“Borrower Contingent Equity Account” means the Dollar denominated account so
titled, held in the name of the Borrower with the Offshore Account Bank with
account number [*].
 
“Callback Contact” means each person identified by the Borrower or, as the case
may be, Thermo to the Offshore Account Bank as being authorised to confirm to
the Offshore Account Bank any instructions given by the Borrower or, as the case
may be, Thermo to the Offshore Account Bank in the form of Schedule 6
(Authorised Persons and Callback Contacts).
 
“Canadian Account” means each bank account held in Canada:
 
 
(a)
set out in Schedule 9 (Canadian Accounts); and

 
 
(b)
opened after the date of this Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
“Capital Expenditure Account” means the Dollar denominated account so titled,
held in the name of the Borrower with the Offshore Account Bank with account
number [*].
 
“Cash Equivalent Amount” means, as at any date with respect to the Supplier
Guarantee, an amount in cash equal to the face (stated) amount of the Supplier
Guarantee.
 
“CN Release Date” means 2 April 2013.
 
“CNRA Required Balance” means:
 
 
(a)
by the CN Start Date, an amount equal to or greater than twenty per cent. (20%)
of the notional Purchase Price, calculated as at the CN Start Date;

 
 
(b)
by 1 March 2012, an amount equal to or greater than fifty per cent. (50%) of the
notional Purchase Price, calculated as at 1 March 2012; and

 
 
(c)
by 1 March 2013, an amount equal to one hundred per cent. (100%) of the notional
Purchase Price, calculated as at 1 March 2013.

 
“CN Start Date” means the date that is five (5) days after the First Repayment
Date.
 
“Collection Account” means the Dollar denominated account so titled, held in the
name of the Borrower with the Onshore Account Bank with account number [*].
 
“Contingent Equity Funding Notice” has the meaning given to such term in Clause
6.3(a) (Contingent Equity Funding).
 
“Contingent Equity Release Date” means 31 December 2014.
 
“Contingent Equity Required Balance” means an amount in aggregate equal to:
 
 
(a)
sixty million Dollars (US$60,000,000) in Cash; less

 
 
(b)
the sum of any draw downs and payment to the Borrower from the Thermo Contingent
Equity Account or the Borrower Contingent Equity Account at the request of the
Borrower or the COFACE Agent (as the case may be) in accordance with the terms
and conditions of this Agreement.

 
“Convertible Note Reserve Account” means the Dollar denominated account so
titled, held in the name of the Borrower with the Offshore Account Bank with
account number [*].
 
“Debt Service Account” means the Dollar denominated account so titled, held in
the name of the Borrower with the Offshore Account Bank with account number [*].
 
“Debt Service Period” means:
 
 
(a)
in respect of the first Utilisation, the period from the Utilisation Date of
such Loan to the first Payment Date; and

 
 
5

--------------------------------------------------------------------------------

 
 
 
(b)
in respect of any other period, the period beginning the day following a Payment
Date and ending on the next Payment Date.

 
“Debt Service Reserve Account” means the Dollar denominated account so titled,
held in the name of the Borrower with the Offshore Account Bank with account
number [*].
 
“Deed of Waiver and Amendment No.7” means the amendment agreement to this
Agreement dated 30 September 2011 between, among others, the Borrower, the
Offshore Account Bank and the COFACE Agent.
 
“Deficiency” means the Borrower does not have sufficient funds (for whatever
reason and howsoever caused) to pay at any time any and all costs, liabilities
and expenses incurred or to be incurred by the Borrower (including, insufficient
funds (for whatever reason and howsoever caused) to pay Debt Service at any time
(not taking into account monies held in the Debt Service Reserve Account)).
 
“Deficiency Amount” means, at any time, the amount of any Deficiency.
 
“Deficiency Funding” means the funds to be paid by Thermo or the Borrower (as
the case may be) to the Collection Account in an amount of not less than the
Deficiency Amount in the manner set out in Clause 6.3 (Contingent Equity
Funding).
 
“Demand” has the meaning given to such term in the Supplier Guarantee.
 
“Distribution Account” means the Dollar denominated account so titled, held in
the name of the Borrower with the Offshore Account Bank with account number [*].
 
“Distribution Certificate” means the certificate from the Borrower to the COFACE
Agent and the Offshore Account Bank substantially in the form of Schedule 1
(Form of Distribution Certificate).
 
“Domestic Account” means each bank account held in the United States:
 
 
(a)
set out in Schedule 7 (Domestic Accounts); and

 
 
(b)
opened after the date of this Agreement.

 
“DSA Required Balance” means an amount equal to the product of:
 
 
(a)
the quotient of the number of days from and including the last Payment Date to
the date of determination divided by the number of days from and including the
date of the last Payment Date to but excluding the next Payment Date;

 
multiplied by,
 
 
(b)
the aggregate scheduled Debt Service (including principal, interest, fees, and
other charges and expenses) due under the Facilities for the current Debt
Service Period provided that if LIBOR exceeds the capped interest rate set out
in an Interest Rate Cap Agreement, the amount of such capped interest rate shall
be used for the purpose of calculating any interest under this paragraph (b).

 
 
6

--------------------------------------------------------------------------------

 
 
“DSRA Required Balance” has the meaning given to such term in the Facility
Agreement.
 
“DSRA Required Cash Balance” means:
 
 
(a)
prior to but excluding the date that is six (6) Months prior to the First
Repayment Date, an amount in Cash equal to at least the result of “Z” multiplied
by “Y”; and

 
 
(b)
from and including the date that is six (6) Months prior to the First Repayment
Date, at least the DSRA Required Balance.

 
Where:
 
“X” is the number of Months from the date of this Agreement to 15 June 2011;
 
“Y” is the result of (i) the DSRA Required Balance, divided by (ii) “X”; and
 
“Z” is the number of Months since the date of this Agreement to the relevant
date on which the DSRA Required Cash Balance is calculated.
 
“Facility Agreement” means the facility agreement dated on or about the date of
this Agreement between, among others, the Borrower, the Security Agent, the
COFACE Agent, the Mandated Lead Arrangers and the Lenders as amended by the Deed
of Waiver and Amendment No.7 and the Amendment Letters (as such term is defined
in the Deed of Waiver and Amendment No.7).
 
“Final Discharge Date” means the date on which all the Secured Obligations have
been unconditionally and irrevocably paid and discharged in full and none of the
Finance Parties is under any obligation (whether actual or contingent) to make
advances or provide other financial accommodation to the Borrower under the
Finance Documents.
 
“Financial Model” means the financial model prepared by the Borrower and
delivered to the COFACE Agent pursuant to Clause 4.1 (Initial Conditions
Precedent) of the Facility Agreement.
 
“First Supplemental Indenture” means the first supplemental indenture by and
among the Borrower as issuer and U.S. Bank, National Association as trustee
dated 15 April 2008 in relation to the Convertible Notes.
 
“Forecast Deficiency” has the meaning given to such term in Clause 6.3(a)(ii)
(Contingent Equity Funding).
 
“Foreign Account” means each bank account held in a jurisdiction other than the
United States or Canada:
 
 
(a)
set out in Schedule 8 (Foreign Accounts); and

 
 
(b)
opened after the date of this Agreement.

 
 
7

--------------------------------------------------------------------------------

 
 
“Insurance Proceeds” means all proceeds and amounts payable to or received by
the Borrower or the Security Agent (as the case may be) under the Insurances.
 
“Insurance Proceeds Account” means the Dollar denominated account so titled,
held in the name of the Borrower with the Offshore Account Bank with account
number [*].
 
“Investment Instruction” means an instruction substantially in the form of
Schedule 11 (Form of Investment Instruction).
 
“Liability” means any present or future liability (actual or contingent)
(including without limitation, any payment obligation and/or fee obligation)
whether or not matured or liquidated, together with any:
 
 
(a)
refinancing, novation, deferral or extension of that liability;

 
 
(b)
claim for misrepresentation or breach of warranty or undertaking or an event of
default or under any indemnity;

 
 
(c)
further advance which may be made under any agreement expressed to be
supplemental to any document in respect of that liability, together with all
related interest, fees and costs;

 
 
(d)
claim for damages or restitution in the event of rescission of that liability or
otherwise;

 
 
(e)
claim flowing from any recovery by a payment or discharge in respect of that
liability on the grounds of preference or otherwise; and

 
 
(f)
amount (such as post-insolvency interest) which would be included in any of the
above but for its discharge, non-provability or unenforceability in any
insolvency or other proceedings.

 
“Liquidation Instruction” means an instruction substantially in the form of
Schedule 12 (Form of Liquidation Instruction).
 
“Noteholders” means the “Holders”, as such term is defined in the First
Supplemental Indenture, from time to time.
 
“Noteholder Option” means the option of a Noteholder to require the Borrower to
purchase all or a portion of its Convertible Notes on 1 April 2013 pursuant to,
and in accordance with, section 8.02 (Purchase of Securities at the Option of
the Holder) of the First Supplemental Indenture.
 
“Offshore Project Accounts” means the Project Accounts other than the Collection
Account.
 
“Onshore Account Bank” means the Union Bank of California with its registered
office at 99 Almaden Blvd., Ste 200, San Jose, CA  95113.


 
8

--------------------------------------------------------------------------------

 
 
“Operating Expenditure” means all operating and maintenance costs, expenses and
liabilities (including inventory purchases) incurred by the Borrower and
including any VAT in respect of any such amount (excluding any capital
expenditure (other than maintenance capital expenditure)), Covenant Capital
Expenditure and any other amounts referred to in paragraph (c) of Schedule 5
(Order of Application)) and any other costs and expenses agreed between the
COFACE Agent and the Borrower.
 
“Overnight LIBOR” means, on any date, the London Inter Bank Offered Rate, that
is the day to day rate at which Dollars are offered to prime banks on the London
Inter Bank Market and published by the British Bankers Association (BBA) at
11:00 a.m. (London time) on the appropriate page of the Reuters screen.  If the
agreed page is replaced or service ceases to be available, the COFACE Agent may
specify another page or service displaying the appropriate rate.
 
“Party” means a party to this Agreement.
 
“Payment Date” means:
 
 
(a)
a Repayment Date; and

 
 
(b)
the last day of an Interest Period.

 
“Project Accounts” means:
 
 
(a)
the Borrower Contingent Equity Account;

 
 
(b)
the Capital Expenditure Account;

 
 
(c)
the Collection Account;

 
 
(d)
the Convertible Note Reserve Account;

 
 
(e)
the Debt Service Account;

 
 
(f)
the Debt Service Reserve Account;

 
 
(g)
the Distribution Account;

 
 
(h)
the Insurance Proceeds Account; and

 
 
(i)
the Thermo Contingent Equity Account,

 
and, “Project Account” means any of the foregoing, as the context requires.
 
“Project Costs” means all costs and expenses reasonably and necessarily
incurred, or to be incurred, by the Borrower to complete the Project and achieve
the successful Launch and bringing in to full service of twenty five (25)
Satellites and acquiring the long lead items for six (6) subsequent Satellites
delivered under the Satellite Construction Contract by 1 January 2012 in the
manner contemplated in the Transaction Documents, including all reasonable and
necessary costs and expenses incurred in connection with the negotiation and
preparation of the Transaction Documents, all fees payable in respect of the
Loans under the Finance Documents, and all other reasonable and necessary
expenses required for the Project.  “Project Costs” shall not include:


 
9

--------------------------------------------------------------------------------

 
 
 
(a)
payments of any Financial Indebtedness; or

 
 
(b)
payments of any kind to the Group (or any other Affiliate) or the Thermo Group
other than payments in respect of the reimbursement of Project Costs expressly
permitted by the COFACE Agent.

 
“Purchase Price” has the meaning given to such term in the First Supplemental
Indenture.
 
“Relevant Phase 3 Costs” means those Phase 3 Costs incurred, or to be incurred,
in respect of the Relevant Satellites (as such term is defined at Clause 22.14
(Excess Cash Flow / Purchase of Satellites) of the Facility Agreement).
 
“Secured Obligations” means all the Liabilities and all other present and future
obligations at any time due, owing or incurred by an Obligor to any Finance
Party under the relevant Finance Documents, both actual and contingent and
whether incurred solely or jointly and as principal or surety or in any other
capacity.
 
“Thermo Amount” has the meaning given to such term at Clause 5.2(b)(iii)
(Permitted Withdrawals from the Collection Account).
 
“Thermo Contingent Equity Account” means the Dollar denominated account so
titled, held in the name of Thermo with the Offshore Account Bank with account
number [*].
 
“Unblocking Notice” means a notice in the form of Schedule 3 (Form of Unblocking
Notice).
 
1.3
Interpretation

 
 
(a)
Clause 1.2 (Construction) of the Facility Agreement shall apply to this
Agreement as if expressly set out herein, mutatis mutandis, with each reference
therein to the Facility Agreement being deemed to be a reference to this
Agreement.

 
 
(b)
Unless a contrary indication appears, a reference in this Agreement to the “date
of this Agreement” shall be the original date of this Agreement, being 5 June
2009.

 
1.4
Third Party Rights

 
Save as provided in Clause 21.3 (Fees, Costs and Expenses), a person who is not
a Party has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term of this Agreement.
 
1.5
Accounts

 
Any reference in this Agreement to any bank account shall include any renewal,
redenomination, re-designation or sub-account thereof.


 
10

--------------------------------------------------------------------------------

 
 
2.
APPOINTMENT

 
 
(a)
The Borrower designates and appoints the Offshore Account Bank as accountholder
in relation to the Offshore Project Accounts (other than in respect of the
Thermo Contingent Equity Account).  The Offshore Account Bank accepts such
designation and appointment in accordance with and limited to the terms and
conditions of this Agreement.

 
 
(b)
Thermo designates and appoints the Offshore Account Bank as accountholder in
relation to the Thermo Contingent Equity Account.  The Offshore Account Bank
accepts such designation and appointment in accordance with and limited to the
terms and conditions of this Agreement.

 
 
(c)
The Offshore Account Bank shall act in accordance with instructions received by
it from the COFACE Agent, Thermo and/or the Borrower, as appropriate, in
accordance with the terms of this Agreement.

 
 
(d)
The Security Agent shall act at all times only in accordance with the
instructions of the COFACE Agent.  The COFACE Agent shall give instructions to
the Security Agent in accordance with the terms of the Finance Documents.

 
3.
ESTABLISHMENT OF THE ACCOUNTS

 
3.1
Project Accounts

 
 
(a)
The Borrower shall establish, maintain and operate with the Offshore Account
Bank in Paris the following bank accounts, denominated in Dollars, subject to
and in accordance with the terms and conditions of this Agreement:

 
 
(i)
the Borrower Contingent Equity Account;

 
 
(ii)
the Capital Expenditure Account;

 
 
(iii)
the Convertible Note Reserve Account;

 
 
(iv)
the Debt Service Account;

 
 
(v)
the Debt Service Reserve Account;

 
 
(vi)
the Distribution Account; and

 
 
(vii)
the Insurance Proceeds Account.

 
 
(b)
Thermo shall establish, maintain and operate with the Offshore Account Bank in
Paris the Thermo Contingent Equity Account, denominated in Dollars, subject to
and in accordance with the terms and conditions of this Agreement.

 
 
(c)
The Offshore Account Bank hereby confirms to the other Parties that the accounts
referred to in Clauses 3.1(a) and 3.1(b) above have been opened with the
Offshore Account Bank.

 
 
11

--------------------------------------------------------------------------------

 
 
 
(d)
The Offshore Account Bank hereby agrees to operate and maintain the Project
Accounts (other than the Collection Account) in accordance with the provisions
of this Agreement.

 
3.2
Collection Account

 
The Borrower shall continue to maintain and operate with the Onshore Account
Bank in California the Collection Account, denominated in Dollars, subject to
and in accordance with the terms and conditions of the relevant Account Control
Agreement.
 
3.3
No Prejudice

 
Each of Thermo and the Borrower acknowledges for the benefit of the COFACE Agent
and the Security Agent that each Project Account pledged, charged or assigned to
the Security Agent (for and on behalf of itself and the other Finance Parties)
under or pursuant to the Security Documents will be a separate account of an
Account Bank and each of Thermo and the Borrower agrees:
 
 
(a)
none of the restrictions or conditions contained in this Agreement on the
withdrawal of funds from a Project Account shall be construed as a waiver of any
Lien or affect the rights or the obligations of any of the Finance Parties under
any Finance Document; and

 
 
(b)
no withdrawal shall be made from any Project Account if it would cause such
Project Account to become overdrawn.

 
3.4
Notice of Liens

 
 
(a)
Each of Thermo and the Borrower hereby gives notice to the Offshore Account Bank
of the Liens granted or to be granted by it to the Security Agent over:

 
 
(i)
the balance from time to time standing to the credit of any relevant Project
Account, including all interest credited to any such Project Account; and

 
 
(ii)
all Thermo’s and the Borrower’s rights, title and interest in and to and the
benefit of any relevant Project Account and the indebtedness represented by such
credit balance (the “Accounts Assets”) and the Offshore Account Bank hereby
acknowledges the same.

 
 
(b)
The Offshore Account Bank confirms to the Security Agent and the COFACE Agent
that it has not received actual notice of any other Lien in, or any assignment
of, the Accounts Assets granted by the Borrower or Thermo (as the case may be)
to any third party.

 
3.5
Availability

 
The Offshore Account Bank shall not be obliged to make available to the
Borrower, Thermo or any other person any sum which it is expecting to receive
for the account of the Borrower or Thermo (as the case may be) until it has been
able to establish that it has received that sum.


 
12

--------------------------------------------------------------------------------

 
 
3.6
Instructions

 
 
(a)
Each of Thermo and the Borrower may communicate any and all instructions
(including approval, consents and notices) to the Offshore Account Bank in
relation to the Project Accounts (as appropriate), including communication by
any manual or electronic medium or other systems agreed between the Borrower or
Thermo and the Offshore Account Bank (as the case may be).

 
 
(b)
The Borrower or Thermo (as the case may be) may subject to the terms of this
Agreement and the other Finance Documents, following notice to the Offshore
Account Bank, give payment instructions in accordance with the payment and/or
transfer instructions set out in Schedule 10 (Form of Payment/Transfer
Instruction).  Such instructions must be received by not later than 9:00 a.m.
(Paris time) two (2) Business Days prior to the proposed payment date in order
to ensure that any payment will be made for value on the proposed payment date,
provided that each of the Borrower and Thermo shall use its reasonable
endeavours to ensure that, to the extent reasonably practicable, instructions
are given to the Offshore Account Bank by 9:00 a.m. (Paris time) not less than
three (3) Business Days prior to the proposed payment date.

 
 
(c)
Each of Thermo and the Borrower may only make a payment from a Project Account
(other than the Collection Account) to the extent it had sufficient cleared
funds at the close of business the Paris Business Day prior to the day of
payment.

 
 
(d)
Instructions may only be given by any person authorised by the Borrower or
Thermo (as the case may be) to act on its behalf in the performance of any act,
discretion or duty under this Agreement (including, for the avoidance of doubt,
any officer or employee of such person) (each an “Authorised Person”).  Each of
Thermo and the Borrower has provided to the Offshore Account Bank the names of
each:

 
 
(i)
Authorised Person; and

 
 
(ii)
Callback Contact,

 
in the form of Schedule 6 (Authorised Persons and Callback Contacts).
 
The Borrower or Thermo (as appropriate) may change the names of the Authorised
Persons and/or Callback Contacts by giving not less than five (5) Business Days’
prior written notice to the Offshore Account Bank of updating Schedule 6
(Authorised Persons and Callback Contacts).
 
 
(e)
If a Blocking Notice has been delivered to the Offshore Account Bank in
accordance with Clause 19.1 (Blocking Notices) and such Blocking Notice is
continuing, the Offshore Account Bank shall only act on instructions
communicated by the Borrower or Thermo (as the case may be) to the Offshore
Account Bank if such instructions are countersigned by the COFACE Agent.

 
 
13

--------------------------------------------------------------------------------

 
 
3.7
Miscellaneous

 
 
(a)
Each Project Account (other than the Collection Account and except to the extent
that any proceeds therein have been invested in Authorised Investments pursuant
to Clause 16 (Authorised Investments)) will bear interest at a daily rate equal
to Overnight LIBOR less point zero twenty five per cent. (0.25%) and such
interest will be credited to the Project Accounts (other than the Collection
Account) in accordance with the Offshore Account Bank’s usual practices.

 
 
(b)
The Offshore Account Bank shall not have any proprietary interest in amounts
deposited hereunder but merely holds such amounts as banker subject to the terms
of this Agreement.

 
 
(c)
Any payment by the Offshore Account Bank under this Agreement will be made
without any deduction or withholding for or on account of any Tax unless such
deduction or withholding is required by Applicable Law.

 
 
(d)
If the Offshore Account Bank is required by Applicable Law to make a deduction
or withholding, it will not pay an additional amount in respect of that
deduction or withholding to the relevant party.

 
 
(e)
The Offshore Account Bank shall, save as otherwise provided in this Agreement,
maintain the Project Accounts (other than the Collection Account) in accordance
with:

 
 
(i)
the mandates (if any) entered into by the Offshore Account Bank with the
Borrower and/or Thermo;

 
 
(ii)
its normal practices; and

 
 
(iii)
the provisions of this Agreement,

 
provided that if there is any conflict between this Agreement and either:
 
 
(A)
the mandates (if any) entered into by the Offshore Account Bank with the
Borrower and/or Thermo; or

 
 
(B)
the Offshore Account Bank’s normal practices referred to above,

 
the provisions of this Agreement shall prevail (but only to the extent that the
Offshore Account Bank would not be in breach of any Applicable Law as a result).
 
3.8
Information on Accounts

 
The Offshore Account Bank agrees with the Borrower and Thermo that the Offshore
Account Bank may disclose to the COFACE Agent and/or the Security Agent any
information regarding the Project Accounts as may be requested by the COFACE
Agent and/or the Security Agent.
 
 
14

--------------------------------------------------------------------------------

 
 
4.
CAPITAL EXPENDITURE ACCOUNT

 
4.1
Payments to the Capital Expenditure Account

 
The Borrower shall ensure that:
 
 
(a)
the Retained Excess Amount; and

 
 
(b)
(other than as contemplated by the Deed of Waiver and Amendment No.7), the
Relevant Funds,

 
are deposited to the Capital Expenditure Account no later than:
 
 
(i)
in the case of the Retained Excess Amount, the date on which the Borrower is
obliged to make such payment pursuant to Clauses 7.3 (Mandatory Prepayment –
Initial Excess Cash Sweep) and/or 7.4 (Mandatory Prepayment – Ongoing Excess
Cash Flow) of the Facility Agreement; and

 
 
(ii)
in the case of the Relevant Funds, on the date agreed with the COFACE Agent
following delivery by the Borrower to the COFACE Agent of the business plan
contemplated by Clause 22.14 (Excess Cash Flow / Purchase of Satellites) of the
Facility Agreement.

 
4.2
Permitted Withdrawals from the Capital Expenditure Account

 
 
(a)
Subject to paragraph (b) below, the Borrower may only withdraw funds in the
Capital Expenditure Account to pay amounts:

 
 
(i)
in the case of any Retained Excess Amount, representing Covenant Capital
Expenditures including any Relevant Phase 3 Costs (subject to Clause 22.14(a)
(Excess Cash Flow / Purchase of Satellites) of the Facility Agreement); and

 
 
(ii)
in the case of any Relevant Funds, representing Relevant Phase 3 Costs.

 
(b)           If the Borrower:
 
 
(i)
has irrevocably terminated the Satellite Construction Contract and has no
further obligations or Liabilities thereunder or in connection therewith;

 
 
(ii)
amends a business plan which has been delivered to the COFACE Agent in
accordance with Clause 22.14 (Excess Cash Flow / Purchase of Satellites) of the
Facility Agreement and such amendment has received the prior written consent of
the COFACE Agent; or

 
 
(iii)
the Satellite Construction Contract has been terminated as contemplated by
Article 26 (Spacecraft for Phase 3) of the Satellite Construction Contract,

 
 
15

--------------------------------------------------------------------------------

 
 
the Borrower may transfer to the Collection Account any Relevant Funds which are
no longer to be applied to pay amounts representing Relevant Phase 3 Costs.
 
5.
COLLECTION ACCOUNT

 
5.1
Payments to the Collection Account

 
 
(a)
The Borrower shall ensure that:

 
 
(i)
all amounts standing to the credit of:

 
 
(A)
the Escrow Account, are no later than the date that is one (1) Business Day
after Financial Close;

 
 
(B)
a Domestic Account;

 
 
(C)
a Foreign Account which exceed five hundred thousand Dollars (US$500,000); and

 
 
(D)
a Canadian Account which exceed two million Dollars (US$2,000,000);

 
 
(ii)
all other revenues of, and payments to, the Borrower not included in
paragraph (a) (i) above (including any amounts received by the Borrower of the
kind required to be applied in mandatory prepayment pursuant to Clause 7.6
(Mandatory Prepayments – Asset Dispositions) of the Facility Agreement), but
excluding any amounts payable to the Borrower under an Interest Rate Cap
Agreement which shall be directly deposited in the Debt Service Account in
accordance with Clause 8.1(b) (Payments to the Debt Service Account); and

 
 
(iii)
any drawdown of any Loan (other than Loan disbursement amounts which a Lender
has permitted to be paid directly to a third party to which payment is due from
the Borrower), and any Net Cash Proceeds arising from any Equity Issuances and
any Subordinated Indebtedness,

 
are, in each case, directly deposited into the Collection Account not later than
the last Business Day of each Month.
 
 
(b)
The Borrower may deposit funds into the Collection Account pursuant to Clause
4.2(b) (Permitted Withdrawals from the Capital Expenditure Account), Clause
5.2(b)(iv) (Permitted Withdrawals from the Collection Account), Clause 6.3
(Contingent Equity Funding), Clause 7.2 (Permitted Withdrawals from the
Convertible Note Reserve Account), Clause 9.3 (Excess Funding in the Debt
Service Reserve Account), Clause 11.3 (Application of Insurance Proceeds: Less
than US$500,000), Clause 11.4(b) (Application of Insurance Proceeds – Mandatory
Prepayment), Clause 12.3 (Contingent Equity Release Date) and Clause 13 (General
Rule Regarding Excess Balances).

 
 
16

--------------------------------------------------------------------------------

 
 
5.2
Permitted Withdrawals from the Collection Account

 
 
(a)
Subject to paragraph (b) below, the Borrower may only withdraw amounts from the
Collection Account at the times, for the purposes and in the order of priority,
set out in Schedule 5 (Order of Application).

 
 
(b)
Prior to the Contingent Equity Release Date, notwithstanding the order of
priority set out in Schedule 5 (Order of Application) an amount equal to fifty
per cent. (50%) of the aggregate Net Cash Proceeds arising from any Equity
Issuance and/or Subordinated Indebtedness credited to the Collection Account
(other than the Initial Equity) may be applied by the Borrower in the following
order of priority:

 
 
(i)
firstly, provided no Default has occurred and is continuing, in or towards
payment of a portion of the Borrower’s obligations to Thermo under the Thermo
Cash Contribution Agreement, through payment:

 
 
(A)
directly to the DSRA Providers on behalf of Thermo in the proportions directed
by Thermo to the Borrower in writing; and

 
 
(B)
if Thermo’s obligations to the DSRA Providers under the Relevant Agreements have
been repaid in full, to Thermo in reimbursement of any amounts previously paid
directly by Thermo to the DSRA Providers under the Relevant Agreements and not
previously reimbursed by the Borrower to Thermo,

 
of an amount not to exceed:
 
 
(aa)
thirty five million Dollars (US$35,000,000) plus the drawn amount paid to the
Borrower by the Supplier under the Supplier Guarantee; less

 
 
(bb)
any previous payments pursuant to this Clause 5.2(b)(i) and (ii) (Permitted
Withdrawals from the Collection Account), Clause 9.3 (Excess Funding in the Debt
Service Account), Clause 7.3(a) (Mandatory Prepayment – Initial Excess Cash
Flow) of the Facility Agreement and/or Clause 7.4(a) (Mandatory Prepayment –
Ongoing Excess Cash Flow) of the Facility Agreement.

 
Any amounts paid to the DSRA Providers or Thermo pursuant to this Clause
5.2(b)(i) shall reduce any amount owing by the Borrower to Thermo under the
Thermo Cash Contribution Agreement.  No payment shall be made under this Clause
5.2(b)(i) to the extent any payments would exceed the amount owing by the
Borrower to Thermo under the Thermo Cash Contribution Agreement (but excluding
any payments of interest or capitalised interest due and owing by the Borrower
to Thermo under the Thermo Cash Contribution Agreement).  Any such interest or
capitalised interest shall only be payable by the Borrower to Thermo following
satisfaction of each of the distribution conditions set out at Clause 22.6
(Limitations on Dividends and Distributions) of the Facility Agreement (other
than Clause 22.6(b)(iv) (Limitations on Dividends and Distributions) of the
Facility Agreement);


 
17

--------------------------------------------------------------------------------

 
 
 
(ii)
secondly, provided no Default has occurred and is continuing, by way of transfer
to the Debt Service Reserve Account in an amount not greater than that part of
the DSRA Required Balance not then funded in Cash (such amount, the “Cash
Transfer”).  As soon as practicable following the credit of such Cash Transfer
to the Debt Service Reserve Account, the COFACE Facility Agent shall notify the
Supplier that the Maximum Amount (as such term is defined in the Supplier
Guarantee) shall be reduced by an amount equal to such Cash Transfer;

 
 
(iii)
thirdly, by transfer to the Borrower Contingent Equity Account of an amount (the
“Thermo Amount”) not to exceed:

 
 
(A)
the Contingent Equity Required Balance; less

 
 
(B)
any prior transfers to the Borrower Contingent Equity Account pursuant to this
Clause; and

 
 
(iv)
finally, after application as above by way of transfer to the Collection
Account.

 
5.3
Certificates

 
The Borrower shall be deemed to have certified to the COFACE Agent that the
amounts instructed by it to be transferred or paid in accordance with the
provisions of Clause 5.2 (Permitted Withdrawals from the Collection Account)
shall be the correct amount required to be so paid or transferred in accordance
with the terms thereof.
 
6.
THERMO CONTINGENT EQUITY ACCOUNT

 
6.1
Payments to the Thermo Contingent Equity Account

 
Thermo shall ensure that no later than Financial Close until the Contingent
Equity Release Date, funds are deposited in the Thermo Contingent Equity Account
to ensure that the cash balance standing to the credit of the Thermo Contingent
Equity Account and the Borrower Contingent Equity Account (in aggregate) is not
at any time less than the Contingent Equity Required Balance.
 
6.2
Permitted Withdrawals from the Thermo Contingent Equity Account and the Borrower
Contingent Equity Account

 
 
(a)
Amounts may only be withdrawn from the Thermo Contingent Equity Account in
accordance with Clause 6.2(b) below, Clause 6.3 (Contingent Equity Funding),
Clause 6.4 (Contingent Equity Release Date) and Clause 6.5 (Equity Issuances /
Subordinated Indebtedness – Thermo Amount) and provided that, in each case, no
Default has occurred and is continuing.

 
 
18

--------------------------------------------------------------------------------

 
 
 
(b)
To the extent that the balance of the Thermo Contingent Equity Account and the
Borrower Contingent Equity Account (in aggregate) exceeds the Contingent Equity
Required Balance, any amounts standing to the credit of the Thermo Contingent
Equity Account which, when added to any amounts standing to the credit of the
Borrower Contingent Equity Account, exceed the Contingent Equity Required
Balance will be freely available to Thermo to transfer to such account and with
such bank as Thermo may specify (or to such other person as required by
Applicable Law) provided no Default has occurred and is continuing.

 
6.3
Contingent Equity Funding

 
 
(a)
If, at any time prior to the Contingent Equity Release Date, the Borrower
determines, acting in good faith, that it:

 
 
(i)
has a Deficiency (an “Actual Deficiency”); or

 
 
(ii)
is likely to have within the next ninety (90) day period a Deficiency (a
“Forecast Deficiency”),

 
the Borrower shall:
 
 
(A)
in the case of an Actual Deficiency, immediately upon its determination of such
Actual Deficiency; and

 
 
(B)
in the case of a Forecast Deficiency, within five (5) Business Days of its
determination of such Forecast Deficiency,

 
in each case, notify the COFACE Agent of such Deficiency and setting out in
reasonable detail the reasons therefor.  Following such notice, the Borrower
shall deliver to Thermo and the Offshore Account Bank a notice (with a copy to
the COFACE Agent) (a “Contingent Equity Funding Notice”), requiring a transfer
to the Collection Account from the Borrower Contingent Equity Account or, to the
extent that no funds are available in the Borrower Contingent Equity Account,
the Thermo Contingent Equity Account (as the case may be), an amount equal to
the Deficiency Amount set forth in the Contingent Equity Funding Notice.
 
 
(b)
Each Contingent Equity Funding Notice shall specify:

 
 
(i)
the Deficiency Amount;

 
 
(ii)
reasonable detail regarding the nature of the Deficiency;

 
 
(iii)
the due date for payment of the Deficiency; and

 
 
(iv)
the date by which the Deficiency Funding must be transferred from the Borrower
Contingent Equity Account or the Thermo Contingent Equity Account, as the case
may be.

 
 
(c)
If at any time following the occurrence of an Event of Default which is
continuing the COFACE Agent believes that the Borrower has an Actual Deficiency
or a Forecast Deficiency, it shall be entitled (but not obliged) to:

 
 
19

--------------------------------------------------------------------------------

 
 
 
(i)
request such information as it considers necessary to determine whether the
Borrower has any such Deficiency; and/or

 
 
(ii)
to the extent that no funds are available in the Borrower Contingent Equity
Account, serve a notice on the Borrower requiring it to serve a Contingent
Equity Funding Notice on Thermo and the Offshore Account Bank.

 
 
(d)
Subject to paragraph (f) below, if the Borrower fails to serve a Contingent
Equity Funding Notice on Thermo within five (5) Business Days of receipt of a
notice from the COFACE Agent, the COFACE Agent shall be entitled (but not
obliged) to instruct the Offshore Account Bank to transfer to the Collection
Account from the Borrower Contingent Equity Account and/or, to the extent that
no funds are available, the Thermo Contingent Equity Account (as the case may
be), an amount equal to the Deficiency Amount set forth in the Contingent Equity
Funding Notice or the notice from the COFACE Agent (as the case may be).

 
 
(e)
The proceeds of any Deficiency Funding transferred to the Collection Account
shall be applied at any time, to pay amounts due in accordance with paragraphs
(a) to (f) of Schedule 5 (Order of Application) only provided that, amounts may
only be applied to make payments to the extent that such amounts are contained
in the Financial Model.

 
 
(f)
Thermo and the Borrower shall ensure that the proceeds of any Deficiency Funding
are met:

 
 
(i)
firstly, from funds (if any) standing to the credit of the Borrower Contingent
Equity Account; and

 
 
(ii)
secondly, to the extent that no funds are available in the Borrower Contingent
Equity Account, from the Thermo Contingent Equity Account.

 
6.4
Contingent Equity Release Date

 
On the Contingent Equity Release Date, provided no Default has occurred and is
continuing all amounts in the Thermo Contingent Equity Account will be freely
available to Thermo to transfer to such account and with such bank as Thermo may
specify (or to such other person as required by Applicable Law).
 
6.5
Equity Issuances / Subordinated Indebtedness – Thermo Amount

 
Thermo may withdraw from the Thermo Contingent Equity Account an amount in
aggregate up to a Thermo Amount upon or after each occasion on which the
Borrower Contingent Equity Account has been credited with a Thermo Amount
provided no Default has occurred and is continuing.


 
20

--------------------------------------------------------------------------------

 
 
7.
CONVERTIBLE NOTE RESERVE ACCOUNT

 
7.1
Payments to the Convertible Note Reserve Account

 
(a)           Subject to available Excess Cash Flow, the Borrower shall ensure
that:
 
 
(i)
no later than the CN Start Date, an amount not less than the CNRA Required
Balance for the relevant period is credited to the Convertible Note Reserve
Account; and

 
 
(ii)
thereafter on the date following each Payment Date until the CN Release Date,
funds are deposited in the Convertible Note Reserve Account to ensure that the
balance standing to the credit of the Convertible Note Reserve Account is not at
any time less than the CNRA Required Balance for that period,

 
in each case, pursuant to Clause 5.2 (Permitted Withdrawals from the Collection
Account) and Clause 13 (General Rule Regarding Excess Balances).
 
 
(b)
No Event of Default shall occur if the Borrower does not comply with this Clause
7.1 as a result of no Excess Cash Flow being available.

 
7.2
Permitted Withdrawals from the Convertible Note Reserve Account

 
Subject to Clause 13 (General Rule Regarding Excess Balances):
 
 
(a)
prior to the CN Release Date, the Borrower may only withdraw amounts from the
Convertible Note Reserve Account to pay amounts due to a Noteholder following
the election by a Noteholder to exercise the Noteholder Option provided no
Default has occurred and is continuing; and

 
 
(b)
on the CN Release Date, all amounts in the Convertible Note Reserve Account
shall be transferred to the Collection Account.

 
8.
DEBT SERVICE ACCOUNT

 
8.1
Payments to the Debt Service Account

 
 
(a)
Amounts shall be transferred to or deposited in the Debt Service Account in
accordance with Clause 5.2 (Permitted Withdrawals from the Collection Account),
Clause 8.1(b) (Payments to the Debt Service Account), Clause 9.3 (Excess Funding
in the Debt Service Reserve Account), Clause 10.3 (Optional Withdrawals from the
Distribution Account) and Clause 13 (General Rule Regarding Excess Balances),
only.

 
 
(b)
The Borrower shall ensure that any amounts payable to it under an Interest Rate
Cap Agreement are directly deposited into the Debt Service Account.

 
 
21

--------------------------------------------------------------------------------

 
 
8.2
Permitted Withdrawals from the Debt Service Account

 
Subject to Clause 13 (General Rule Regarding Excess Balances), on each Payment
Date, and on each other date on which any payments in respect of Debt Service
are required to be made, the Borrower shall withdraw funds from the Debt Service
Account to pay such amounts then due and payable to the Finance Parties, but not
otherwise.
 
9.
DEBT SERVICE RESERVE ACCOUNT

 
9.1
Payments to the Debt Service Reserve Account

 
 
(a)
The Borrower shall ensure that at all times an amount not less than the DSRA
Required Balance shall be credited to the Debt Service Reserve Account.

 
 
(b)
Prior to the First Repayment Date, the Borrower shall ensure an amount not less
than the DSRA Required Cash Balance is credited to the Debt Service Reserve
Account.

 
 
(c)
Following the First Repayment Date, the Borrower shall ensure that the Debt
Service Reserve Account shall be funded in Cash in an amount equal to the DSRA
Required Balance.

 
 
(d)
Amounts shall be deposited in or transferred to the Debt Service Reserve Account
in accordance with Clause 5.2 (Permitted Withdrawals from the Collection
Account), Clause 10.3 (Optional Withdrawals from the Distribution Account) and
Clause 13 (General Rule Regarding Excess Balances), only.

 
9.2
Withdrawals from the Debt Service Reserve Account

 
Subject to Clause 9.3 (Excess Funding in the Debt Service Reserve Account), if,
on any date, the aggregate balance of the Debt Service Account is insufficient
to pay Debt Service then due and, only if no funds are available in the Thermo
Contingent Equity Account and/or the Borrower Contingent Equity Account, the
Borrower shall withdraw cash up to the amount of such shortfall from the Debt
Service Reserve Account to pay such Debt Service then due, but not otherwise.
 
9.3
Excess Funding in the Debt Service Reserve Account

 
To the extent the balance of the Debt Service Reserve Account exceeds the DSRA
Required Balance, the Borrower shall be entitled to withdraw such excess amount
and pay to the Debt Service Account to fund such account to its then required
level as set out in this Agreement, and to the extent that the Debt Service
Account is funded to the DSA Required Balance any such excess shall be paid:
 
 
(a)
to the Collection Account; or

 
 
(b)
provided no Default has occurred and is continuing, in or towards payment of a
portion of the Borrower’s obligations to Thermo under the Thermo Cash
Contribution Agreement, through payment:

 
 
22

--------------------------------------------------------------------------------

 
 
 
(i)
directly to the DSRA Providers on behalf of Thermo in the proportions directed
by Thermo to the Borrower in writing; and

 
 
(ii)
if Thermo’s obligations to the DSRA Providers under the Relevant Agreements have
been repaid in full, to Thermo in reimbursement of any amounts previously paid
directly by Thermo to the DSRA Providers under the Relevant Agreements and not
previously reimbursed by the Borrower to Thermo,

 
of an amount not to exceed:
 
 
(A)
thirty five million Dollars (US$35,000,000) plus the drawn amount paid to the
Borrower by the Supplier under the Supplier Guarantee; less

 
 
(B)
any previous payments pursuant to Clause 5.2(b)(i) and (ii) (Permitted
Withdrawals from the Collection Account), this Clause 9.3 (Excess Funding in the
Debt Service Account), Clause 7.3(a) (Mandatory Prepayment – Initial Excess Cash
Flow) of the Facility Agreement and/or Clause 7.4(a) (Mandatory Prepayment –
Ongoing Excess Cash Flow) of the Facility Agreement.

 
Any amounts paid to the DSRA Providers or Thermo pursuant to this Clause 9.3(b)
shall reduce any amount owing by the Borrower to Thermo under the Thermo Cash
Contribution Agreement.  No payment shall be made under this Clause 9.3(b) to
the extent any payments would exceed the amount owing by the Borrower to Thermo
under the Thermo Cash Contribution Agreement (but excluding any payments of
interest or capitalised interest due and owing by the Borrower to Thermo under
the Thermo Cash Contribution Agreement).  Any such interest or capitalised
interest shall only be payable by the Borrower to Thermo following satisfaction
of each of the distribution conditions set out at Clause 22.6 (Limitations on
Dividends and Distributions) of the Facility Agreement (other than Clause
22.6(b)(iv) (Limitations on Dividends and Distributions) of the Facility
Agreement).
 
10.
DISTRIBUTION ACCOUNT

 
10.1
Payments to the Distribution Account

 
Amounts may be deposited in or transferred to the Distribution Account from the
Collection Account by the Borrower in accordance with Clause 5.2 (Permitted
Withdrawals from the Collection Account) only.
 
10.2
Permitted Withdrawals from the Distribution Account

 
Subject to the terms of this Clause 10.2, the Borrower is entitled to withdraw
amounts standing to the credit of the Distribution Account for its own use
(including, the payment of dividends and the payment of interest and principal
on shareholder loans) provided that, the Borrower at the time of such withdrawal
has satisfied each of the distribution conditions set out in Clause 22.6
(Limitations on Dividends and Distributions) of the Facility Agreement.  The
Borrower shall deliver a Distribution Certificate to the COFACE Agent not later
than five (5) Business Days after the date of the relevant Shareholder
Distribution.
 
 
23

--------------------------------------------------------------------------------

 
 
10.3
Optional Withdrawals from the Distribution Account

 
If any funds remain on deposit in the Distribution Account the Borrower may:
 
 
(a)
apply such funds in accordance with the order of priority set out in Schedule 5
(Order of Application);

 
 
(b)
transfer funds to the Debt Service Account such that the balance on the Debt
Service Account is equal to the DSA Required Balance; and

 
 
(c)
withdraw from the Distribution Account amounts on deposit therein and apply all
such amounts to the pro rata prepayment of the Facilities pursuant to Clause 7
(Prepayment and Cancellation) of the Facility Agreement,

 
including in circumstances where funds are not otherwise distributable from the
Distribution Account because each of the distribution conditions set out in
Clause 22.6 (Limitations on Dividends and Distributions) of the Facility
Agreement are not satisfied on the date of the proposed Shareholder
Distribution.
 
11.
INSURANCE PROCEEDS ACCOUNT

 
11.1
General Rule Regarding Application of Insurance Proceeds

 
The Security Agent (following the occurrence and the continuance of an Event of
Default) and the Borrower shall apply all Insurance Proceeds in accordance with
the provisions of this Clause 11.
 
11.2
Payments to the Insurance Proceeds Account

 
All Insurance Proceeds shall be paid by the relevant insurer directly to the
Insurance Proceeds Account and, if paid to the Borrower (other than into the
Insurance Proceeds Account), such Insurance Proceeds shall be forthwith paid
over to the Insurance Proceeds Account.
 
11.3
Application of Insurance Proceeds: Less than US$500,000

 
In connection with an Insurance and Condemnation Event yielding less than five
hundred thousand Dollars (US$500,000) in Net Cash Proceeds, the Borrower may
transfer such amounts to the Collection Account to be applied in accordance with
Clause 5.2 (Permitted Withdrawals from the Collection Account).
 
11.4
Application of Insurance Proceeds – Mandatory Prepayment

 
 
(a)
Subject to Clause 11.3 above and paragraph (b) below, the COFACE Agent shall
direct the Offshore Account Bank to apply the funds in the Insurance Proceeds
Account in mandatory prepayment of the Facilities in accordance with Clause 7.5
(Mandatory Prepayment – Insurance and Condemnation Events) of the Facility
Agreement.

 
 
24

--------------------------------------------------------------------------------

 
 
 
(b)
If Clause 7.5(b)(ii) (Mandatory Prepayment – Insurance and Condemnation Events)
of the Facility Agreement applies, the Borrower may request the Offshore Account
Bank to make payment to a supplier of a replacement asset or replacement
Satellite, any long lead items, Launch services, insurances or other costs
directly arising in relation to the purchase or Launch of a Satellite described
in Clause 7.5(b)(ii) (Mandatory Prepayment – Insurance and Condemnation Events)
of the Facility Agreement, in accordance with the terms and conditions agreed
between the Borrower and the Supplier.  Any excess Net Cash Proceeds after
taking into account such payments and costs shall be transferred as soon as
practicable to the Collection Account.

 
12.
BORROWER CONTINGENT EQUITY ACCOUNT

 
12.1
Payments to the Borrower Contingent Equity Account

 
Amounts shall be transferred to or deposited in the Borrower Contingent Equity
Account in accordance with Clause 5.2(b) (Permitted Withdrawals from the
Collection Account) only.
 
12.2
Permitted Withdrawals from the Borrower Contingent Equity Account

 
Amounts may only be withdrawn from the Borrower Contingent Equity Account:
 
 
(a)
in accordance with Clause 6.3 (Contingent Equity Funding); and

 
 
(b)
to pay Project Costs provided that:

 
 
(i)
Net Cash Proceeds arising from an Equity Issuance and/or any Subordinated
Indebtedness (but excluding, for the avoidance of doubt, the Total Thermo Amount
(as such term is defined in the Deed of Waiver and Amendment No.7)), in an
amount no less than the amount proposed by the Borrower to be withdrawn from the
Borrower Contingent Equity Account for the purpose of paying Project Costs, has
been raised by, or lent to, the Borrower (as the case may be) prior to any such
withdrawal by the Borrower pursuant to this Clause 12.2(b); and

 
 
(ii)
the Borrower has provided to the Offshore Account Bank and the COFACE Agent:

 
 
(A)
details (in form and substance satisfactory to the COFACE Agent) of the Project
Costs to be paid by the Borrower from any withdrawal from the Borrower
Contingent Equity Account pursuant to this paragraph (b);

 
 
(B)
evidence (in form and substance satisfactory to the COFACE Agent) of such Equity
Issuance or Subordinated Indebtedness referred to in paragraph (b)(i) and
details of the Net Cash Proceeds arising therefrom; and

 
 
25

--------------------------------------------------------------------------------

 
 
 
(C)
such other documents, information or evidence requested by the COFACE Agent in
connection with such withdrawal.

 
12.3
Contingent Equity Release Date

 
On the Contingent Equity Release Date, all amounts in the Borrower Contingent
Equity Account will be transferred to the Collection Account.
 
13.
GENERAL RULE REGARDING EXCESS BALANCES

 
Subject to Clause 18 (Event of Default), but notwithstanding any other provision
of this Agreement, to the extent that at any time the balance on the Convertible
Note Reserve Account and/or the Debt Service Account is greater than the then
required balance on such Offshore Project Account, the Borrower shall be
entitled to withdraw such excess amounts and pay such amount to the Convertible
Note Reserve Account and/or the Debt Service Account (as the case may be) to
fund such accounts to their then required levels as set out in this Agreement,
and to the extent that all such accounts are funded to their then required
levels, to the Collection Account.
 
14.
SUPPLIER GUARANTEE

 
14.1
Posting of the Supplier Guarantee

 
 
(a)
The Borrower may, subject to the maintenance of the DSRA Required Cash Balance,
elect to utilise the Supplier Guarantee in lieu of the cash that would otherwise
be required to be deposited in, or to substitute for all or a portion of the
cash deposited in or credited to or Authorised Investments made from the Debt
Service Reserve Account.

 
 
(b)
The Borrower at any time may, by five (5) days’ written notice to the COFACE
Agent and the Offshore Account Bank, replace (in whole or in part) the Supplier
Guarantee identified therein with cash for deposit and/or Authorised Investments
to credit into the Debt Service Reserve Account from which the Supplier
Guarantee is to be withdrawn.  Upon delivery to the Offshore Account Bank of
immediately available funds and/or Authorised Investments in an amount equal to
the Cash Equivalent Amount of the Supplier Guarantee and the credit thereof to
the Debt Service Reserve Account, the Offshore Account Bank shall notify and
confirm to the COFACE Agent receipt of such funds and/or Authorised Investments.

 
 
(c)
On receipt of such confirmation, the COFACE Agent shall return to the Borrower
the instruments and other documents constituting the Supplier Guarantee.  The
Borrower will instruct the Offshore Account Bank to deposit such funds and/or
Authorised Investments into the Debt Service Reserve Account.

 
 
26

--------------------------------------------------------------------------------

 
 
14.2
Drawdown on Supplier Guarantee

 
 
(a)
Subject to paragraph (c) below:

 
 
(i)
if the amount of Cash contained in the Debt Service Reserve Account is projected
within the next thirty (30) days to be below the DSRA Required Cash Balance,
either Beneficiary (but not both) may deliver a Demand to the Supplier pursuant
to the Supplier Guarantee for an amount such that after payment under the
Supplier Guarantee the amount credited to the Debt Service Reserve Account shall
be equal to the DSRA Required Balance; and

 
 
(ii)
prior to delivering such Demand, the Beneficiary issuing the Demand shall notify
the other Beneficiary of its intention to make the Demand.

 
 
(b)
Following a draw upon the Supplier Guarantee, the relevant Beneficiary shall
deposit the amount drawn into the Debt Service Reserve Account.

 
 
(c)
If a Blocking Notice has been issued, only the COFACE Agent may issue a Demand
pursuant to the Supplier Guarantee.

 
 
(d)
Other than as provided in this Clause 14.2, neither Beneficiary shall be
entitled to draw any amount under the Supplier Guarantee.

 
15.
FINAL DISBURSEMENT UPON TERMINATION

 
Upon receipt of notification from the COFACE Agent of the occurrence of the
Final Discharge Date, the Offshore Account Bank shall:
 
 
(a)
in the case of the Borrower, disburse any amounts on deposit in the Offshore
Project Accounts (other than the Thermo Contingent Equity Account) to or at the
direction of, and at the expense of, the Borrower in accordance with Clause 3.6
(Instructions); and

 
 
(b)
in the case of Thermo, disburse any amounts on deposit in the Thermo Contingent
Equity Account to or at the direction of, and at the expense of, Thermo in
accordance with Clause 3.6 (Instructions) and Clause 6.4 (Contingent Equity
Release Date).

 
16.
AUTHORISED INVESTMENTS

 
 
(a)
All amounts held by the Offshore Account Bank in the Project Accounts may
(provided no Default has occurred and is continuing) be invested in Authorised
Investments at the expense and risk of the Borrower or, as the case may be,
Thermo (with respect to the Thermo Contingent Equity Account), as directed in
writing by the Borrower or, as the case may be, Thermo (with respect to the
Thermo Contingent Equity Account) to the Offshore Account Bank pursuant to the
terms of this Agreement and as set out in the relevant Investment Instruction.

 
 
(b)
Each of Thermo and the Borrower confirms that it is not relying on the Offshore
Account Bank to provide any advice as to the merits of or the suitability of any
investment, or any action taken in connection with any Authorised Investments
and that the Offshore Account Bank acts solely as agent for the Borrower or, as
the case may be, Thermo (with respect to the Thermo Contingent Equity Account)
in respect of any Authorised Investments.

 
 
27

--------------------------------------------------------------------------------

 
 
 
(c)
The Offshore Account Bank shall not be required to invest in any Authorised
Investments if that investment would result in it exceeding its powers or any
other relevant authorisations.

 
 
(d)
The right of the Borrower or, as the case may be, Thermo (with respect to the
Thermo Contingent Equity Account) to direct the manner of investment includes,
but is not limited to, the right:

 
 
(i)
to direct the Offshore Account Bank to sell any Authorised Investment or hold it
until maturity; and

 
 
(ii)
upon any sale at maturity of any Authorised Investment, to direct the Offshore
Account Bank to reinvest the proceeds thereof, plus any interest received by the
Offshore Account Bank thereon, in Authorised Investments or to hold such
proceeds and interest for application pursuant to the terms of this Agreement.

 
 
(e)
Authorised Investments purchased upon the direction of the Borrower or, as the
case may be, Thermo (or, after a Blocking Notice has been issued (which notice
has not been cancelled or superseded by an Unblocking Notice), upon the
direction of the COFACE Agent), under the provisions of this Agreement shall be
deemed at all times to be a part of the Project Account from which funds were
withdrawn in order to make the Authorised Investment and the income or interest
earned, and gains realised in excess of losses suffered by an Project Account
due to the investment of funds deposited therein, shall be, subject to the terms
of this Agreement, credited and retained in the particular Project Account in
respect of which the Authorised Investment was purchased.

 
 
(f)
The Offshore Account Bank shall liquidate or procure the liquidation, so far as
it is able pursuant to the terms of the relevant Authorised Investment, of any
Authorised Investment or any portion thereof and transfer the proceeds to the
relevant Project Account in accordance with:

 
 
(i)
the terms of this Agreement (acting on a Liquidation Instruction); or

 
 
(ii)
in accordance with the terms of any order, judgment or decree ordering the
liquidation of the Authorised Investment or any portion thereof,

 
accompanied by (in the case of paragraph (ii) only) a legal opinion satisfactory
to the Offshore Account Bank given by counsel for the party requesting such
liquidation to the effect that such order, judgment or decree represents a final
adjudication of the rights of the parties by a court of competent jurisdiction,
and that the time for appeal from such order, judgment or decree has expired
without an appeal having been made.
 
 
(g)
Deposits constituting Authorised Investments with persons other than the
Offshore Account Bank may only be made with a bank or financial institution
which has agreed, in a form reasonably acceptable to the COFACE Agent, that:

 
 
28

--------------------------------------------------------------------------------

 
 
 
(i)
the Authorised Investment is held to the order of the Offshore Account Bank;

 
 
(ii)
any payment in respect of the Authorised Investment will be remitted to the
Offshore Account Bank in full and without any deduction or withholding, except
to the extent required by Applicable Law;

 
 
(iii)
the Authorised Investment is subject to a Lien in favour of the Security Agent;
and

 
 
(iv)
it will not exercise, and will hold the Authorised Investment free of, any Lien,
right of set-off, counterclaim or other interest which it may have.

 
 
(h)
Each of Thermo (with respect to the Thermo Contingent Equity Account only) and
the Borrower shall:

 
 
(i)
maintain a prudent spread of Authorised Investments; and

 
 
(ii)
ensure that the maturities of the Authorised Investments made out of moneys
standing to the credit of each Project Account (other than the Collection
Account) permit the Borrower or, as the case may be, Thermo to withdraw monies
when needed from such Project Account and that it shall liquidate or procure
that there are liquidated Authorised Investments to the extent and in sufficient
time necessary for payment of any amount due under this Agreement.

 
 
(i)
All evidence of ownership of any Authorised Investment shall be:

 
 
(i)
delivered to the COFACE Agent; and

 
 
(ii)
held by the COFACE Agent subject to a Lien created in favour of the Security
Agent.

 
 
(j)
If any investment ceases to be an Authorised Investment, the Borrower or, as the
case may be, Thermo shall:

 
 
(i)
as soon as reasonably practicable after becoming aware of that fact (and in any
event no more than five (5) Business Days after that time) notify the COFACE
Agent; and

 
 
(ii)
if required by the COFACE Agent, promptly instruct the Offshore Account Bank to
replace the investment with an Authorised Investment approved by the Borrower
or, as the case may be, Thermo or with cash as soon as it is reasonably
practicable to do so.

 
 
(k)
The Offshore Account Bank agrees that it will deal with the Authorised
Investments only in accordance with the terms of this Agreement.

 
 
(l)
Each of Thermo and the Borrower shall be solely responsible for all its own
filings, tax returns and reports on any transactions in respect of any
Authorised Investments or relating to any Authorised Investment as may be
required by any relevant authority, governmental or otherwise.

 
 
29

--------------------------------------------------------------------------------

 
 
 
(m)
The Offshore Account Bank shall exercise any judgement or discretion in relation
to any Authorised Investment.

 
17.
BALANCES

 
In determining the balance of proceeds on a Project Account (other than the
Collection Account) the following shall be taken into account:
 
 
(a)
the cash on deposit on such Project Account;

 
 
(b)
the value of any Authorised Investments made from such Project Account provided
that the issuer of the Authorised Investments continues to satisfy the criteria
for an issuer of Authorised Investments as set forth in the definition thereof;
and

 
 
(c)
the Cash Equivalent Amount of the Supplier Guarantee to the extent that the
Supplier has not failed to honour any Demand under the Supplier Guarantee.

 
18.
EVENT OF DEFAULT

 
 
(a)
If an Event of Default has occurred and is continuing and a Blocking Notice has
been served pursuant to Clause 19.1 (Blocking Notices), then any provisions of
this Agreement or any other Finance Document to the contrary notwithstanding,
all amounts on deposit in the Offshore Project Accounts and any revenues shall
be applied by the Offshore Account Bank, acting on the instructions of the
COFACE Agent.  Such instructions of the COFACE Agent may include, without
limitation:

 
 
(i)
if so decided under and in accordance with the Facility Agreement, instruction
toward payment of the outstanding payment obligations under the Facilities;

 
 
(ii)
if so decided by the Lenders under the Facility Agreement, instruction toward
the payment of any other amount (including, without limitation, Taxes, amounts
due under the Transaction Documents and other payments of Project Costs) as
contemplated by this Agreement or as otherwise decided pursuant to the Facility
Agreement; and

 
 
(iii)
in making withdrawals from the Project Accounts and payments between the Project
Accounts and the drawdown of the Supplier Guarantee or issuing Investment
Instructions or Liquidation Instructions in respect of any Authorised
Investments (including exercising any of the powers of the Borrower or, as the
case may be, Thermo in respect of such Authorised Investments), save that prior
to any such direction, the Borrower, Thermo, the Offshore Account Bank, the
COFACE Agent and the Security Agent shall administer the Project Accounts (other
than the Collection Account) in accordance with the other provisions of this
Agreement.

 
 
30

--------------------------------------------------------------------------------

 
 
 
(b)
Following the occurrence and continuance of an Event of Default and service of a
Blocking Notice pursuant to Clause 19.1 (Blocking Notices), each of Thermo and
the Borrower shall not, without the consent of the COFACE Agent, be entitled to
withdraw any funds on any of the Project Accounts or deal with such funds in any
manner whatsoever or require the Offshore Account Bank to deal with, or itself
deal with, the Supplier Guarantee or Authorised Investments.

 
19.
BLOCKING AND UNBLOCKING NOTICES

 
19.1
Blocking Notices

 
Following an Event of Default which has occurred and is continuing, the COFACE
Agent shall (if so instructed by the Majority Lenders) deliver to the Offshore
Account Bank, the Security Agent, Thermo and the Borrower, a Blocking Notice and
the Offshore Account Bank will comply with the terms thereof.
 
19.2
Unblocking Notices

 
At such time as any Event of Default subject to a Blocking Notice is no longer
continuing, the COFACE Agent shall deliver to the Offshore Account Bank, the
Security Agent, Thermo and the Borrower an Unblocking Notice and the Offshore
Account Bank shall comply with the terms thereof.
 
20.
FOREIGN CURRENCY CONVERSIONS

 
 
(a)
In respect of any currency conversions for determining the balances on any
accounts, such conversions shall be done at the Offshore Account Bank’s
commercial spot mid-rate for conversion of the relevant currency on the relevant
date.

 
 
(b)
The Offshore Account Bank shall have no liability to the Borrower or Thermo in
connection therewith other than in respect of its gross negligence or wilful
misconduct.

 
21.
ANCILLARY PROVISIONS

 
21.1
Time of Day

 
All references in this Agreement to any time of day in relation to any Project
Account (other than the Collection Account) shall be deemed to be references to
Paris, France time.
 
21.2
Documents of Title

 
All documents of title or other documentary evidence of ownership with respect
to Authorised Investments and the Supplier Guarantee made out of the Project
Accounts will be held by the Security Agent and, if any such document or other
evidence comes into the possession or control of the Borrower or, as the case
may be, Thermo, the Borrower or, as the case may be, Thermo shall immediately
deliver the same to the Offshore Account Bank and/or the Security Agent as
appropriate.
 
 
31

--------------------------------------------------------------------------------

 
 
21.3
Fees, Costs and Expenses

 
 
(a)
The Borrower and/or Thermo shall pay the fees and reasonably incurred and
documented out-of-pocket expenses of the Offshore Account Bank.

 
 
(b)
The Borrower and/or Thermo shall pay all legal and professional fees and costs
of the advisers to the Offshore Account Bank with respect to the preservation or
enforcement of any of its respective rights during the continuance of an Event
of Default.

 
 
(c)
Subject to paragraph (d) below the Borrower and/or Thermo shall indemnify and
hold harmless the Offshore Account Bank and its respective officers, directors,
employees, representatives and agents (collectively, the “Indemnitees”, and each
an “Indemnitee”) from and against and reimburse the Indemnitees for any and all
losses, liabilities, claims and expenses arising by reason of their
participation in the transactions contemplated by this Agreement.  Any officer,
director, employee, representative or agent of the Offshore Account Bank may
rely on this paragraph (c) and enforce its terms under the Contracts (Rights of
Third Parties) Act 1999.

 
 
(d)
The indemnity obligation of the Borrower and/or Thermo pursuant to this
Clause 21.3 (Fees, Costs and Expenses) shall not apply with respect to an
Indemnitee to the extent arising as a result of the gross negligence or wilful
misconduct of such Indemnitee.

 
 
(e)
The provisions of this Clause 21.3 (Fees, Costs and Expenses) shall survive
termination of this Agreement and the resignation or removal of the Offshore
Account Bank and shall be in addition to any other rights and remedies of any
Indemnitee.

 
22.
THE OFFSHORE ACCOUNT BANK

 
22.1
Rights of the Offshore Account Bank

 
The Offshore Account Bank may:
 
 
(a)
rely upon any communication or document believed by it to be genuine and may
assume that any person purporting to make any statement or execute any document
in connection with the provisions hereof has been duly authorised to do so; and

 
 
(b)
assume that no Default has occurred and that the Borrower or, as the case may
be, Thermo is not in breach of or default under its obligations under this
Agreement, unless it has actual knowledge or actual notice to the contrary.

 
 
32

--------------------------------------------------------------------------------

 
 
22.2
Excluded Obligations

 
Notwithstanding anything to the contrary expressed or implied herein, the
Offshore Account Bank shall not be:
 
 
(a)
bound to enquire as to the occurrence or otherwise of a Default or the
performance by any other party to any of the Finance Documents of its
obligations thereunder;

 
 
(b)
bound to exercise any right, power or discretion vested in it under any of the
Finance Documents to which it is a party;

 
 
(c)
bound to account to any other party hereto for any sum or the profit element of
any sum received by it for its own account;

 
 
(d)
bound to disclose to any other person any information relating to any other
person; or

 
 
(e)
under any fiduciary duty towards any other Party or under any obligations other
than those for which express provision is made in this Agreement.

 
22.3
Exclusion of Liability

 
The Offshore Account Bank shall not be responsible for the accuracy and/or
completeness of any information supplied in connection with any Finance
Document or for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document nor shall it be under any liability as a
result of taking or omitting to take any action in relation to the Project
Accounts (other than the Collection Account) save in the case of its gross
negligence or wilful misconduct.
 
22.4
Resignation and Removal

 
 
(a)
The Offshore Account Bank may resign and appoint one of its Affiliates as
successor of the Offshore Account Bank by giving not less than sixty (60) days’
notice to the Finance Parties, the Borrower and Thermo, provided that the
successor accounts bank shall act through an office in Paris.

 
 
(b)
Provided no Default has occurred and is continuing:

 
 
(i)
the Borrower or Thermo may request that the Offshore Account Bank resigns by
giving not less than sixty (60) days’ notice to the COFACE Agent; and

 
 
(ii)
the Borrower or Thermo shall designate a successor accounts bank with the
consent of the Majority Lenders.

 
 
(c)
Alternatively, the Offshore Account Bank may resign without having designated a
successor by giving notice to the COFACE Agent, Thermo and the Borrower, in
which case the Majority Lenders with the prior written approval of the Borrower
and Thermo (which approval shall not however be required if a Default has
occurred and is continuing) may appoint a successor accounts bank.

 
 
(d)
If the Majority Lenders have not appointed a successor accounts bank in
accordance with Clause 22.4(c) (Resignation and Removal) within sixty (60) days
after notice of resignation was given, the Offshore Account Bank (with the prior
approval of the Borrower and Thermo (acting reasonably) (which approval shall
not however be required if an Event of Default has occurred and is continuing))
may appoint a successor offshore account bank (acting through an office in
Paris).

 
 
33

--------------------------------------------------------------------------------

 
 
 
(e)
If thirty (30) days after the expiry of the sixty (60) day period referred to
above, a successor accounts bank has not been appointed, the Borrower and Thermo
may petition a court of competent jurisdiction to appoint a successor accounts
bank, and in any case, from that date until the appointment of a successor
accounts bank, the Offshore Account Bank's sole responsibility shall be to
receive and safekeep amounts in the relevant Project Accounts.

 
 
(f)
The retiring Offshore Account Bank shall make available to its successor such
documents and records and provide such assistance as its successor may
reasonably request for the purposes of performing its functions as the Offshore
Account Bank under the Finance Document.  Each successor offshore account bank
shall accede to this Agreement by executing an accession memorandum in the form
of Schedule 4 (Form of Accession Memorandum).

 
 
(g)
The resignation notice of the Offshore Account Bank shall take effect only upon
the appointment of a successor accounts bank.

 
 
(h)
Upon the appointment of a successor, the retiring Offshore Account Bank shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 22.4 (Resignation and
Removal) and each of the indemnities in respect of its actions as the Offshore
Account Bank under the terms of the Finance Documents.  Each Offshore Account
Bank’s successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor offshore
account bank had been an original party to this Agreement.

 
22.5
Offshore Account Bank

 
The Offshore Account Bank shall at all times be an Acceptable Bank.
 
22.6
Conduct of Business by the Offshore Account Bank

 
No provision of this Agreement will:
 
 
(a)
interfere with the rights of the Offshore Account Bank to arrange its affairs
(Tax or otherwise) in whatever manner it thinks fit;

 
 
(b)
oblige the Offshore Account Bank to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 
 
(c)
oblige the Offshore Account Bank to disclose any information relating to its
affairs (Tax or otherwise) or any computations in respect of Tax.

 
 
34

--------------------------------------------------------------------------------

 
 
22.7
Protections to the Offshore Account Bank

 
The Offshore Account Bank undertakes to use all reasonable endeavours to comply
with the Borrower’s and/or Thermo’s instructions in relation to Authorised
Investments or any other instructions given under the terms of this Agreement
but will not be responsible for any losses incurred by the Borrower and/or
Thermo’s (other than resulting from the Offshore Account Bank's gross negligence
or wilful misconduct) in so doing and will have no obligation to investigate or
monitor either the terms of Clause 16 (Authorised Investments) or the
performance, quality or terms and conditions of any Authorised Investment.
 
22.8
No Set-Off

 
The Offshore Account Bank hereby agrees and acknowledges that it waives any
right it has or may hereafter acquire to combine, consolidate or merge any of
the Project Accounts with any other account of the Borrower, Thermo, the
Security Agent or any liabilities of the Borrower, Thermo, the Security Agent or
any other person and agrees that it may not exercise any Lien, set-off,
transfer, combine or withhold payment of any sum standing to the credit of any
of the Project Accounts (or the Authorised Investments in or towards or
conditionally upon satisfaction of any liabilities to it of the Borrower,
Thermo, the Security Agent or any other person and, if the Offshore Account Bank
breaches the foregoing obligations (unless such exercise of Lien, set-off,
transfer, combination or withholding occurs by operation of Applicable Law),
then it shall immediately re-credit the relevant Project Account with the amount
required to restore such Project Account to the position immediately prior to
such breach.
 
22.9
Exoneration

 
 
(a)
The Offshore Account Bank shall not, save in the case of its own gross
negligence or wilful misconduct (or that of its officers, directors employees,
representatives and agents) be liable to the Borrower, Thermo or any other
person for any action it may take in reliance upon any written notice or request
given to it by the COFACE Agent or the Security Agent.

 
 
(b)
The Offshore Account Bank shall not be under any duty to give the amounts held
by it hereunder any greater degree of care than it gives to its own similar
property.

 
 
(c)
This Agreement sets forth all the duties of the Offshore Account Bank.

 
 
(d)
The Offshore Account Bank shall not be obliged to make any payment or otherwise
to act on any request or instruction notified to it under this Agreement if it
is unable:

 
 
(i)
to verify any signature on the notice of request or instruction against the
specimen signature provided for the relevant Authorised Person hereunder; and

 
 
(ii)
to validate the authenticity of the request by contacting the Callback Contact.

 
 
35

--------------------------------------------------------------------------------

 
 
 
(e)
The Offshore Account Bank may:

 
 
(i)
consult lawyers or professional advisers over any question as to the provisions
of this Agreement or its duties as Offshore Account Bank; and

 
 
(ii)
act pursuant to the advice of lawyers or other professional advisers with
respect to any matter relating to this Agreement and shall not, save in the case
of its own gross negligence or wilful misconduct or that of its officers,
directors, employees or agents, be liable for any action taken or omitted in
accordance with such advice.

 
 
(f)
The Offshore Account Bank may use (and its performance will be subject to the
rules of) any communications, clearing or payment system, intermediary bank or
other system in accordance with its usual operating procedures.

 
 
(g)
The Offshore Account Bank shall not be responsible for failure to perform any of
its obligations under this Agreement on the occurrence of any event or
circumstance beyond the reasonable control of the Offshore Account Bank, to the
extent that the Offshore Account Bank has used reasonable endeavours to mitigate
the consequences of any such event or circumstances in accordance with its usual
operating procedures or if performance would result in the  Offshore Account
Bank being in breach of any Applicable Law.

 
 
(h)
Notwithstanding any other provision to the contrary in this Agreement, under no
circumstance will the Offshore Account Bank be liable to any party for any
consequential loss.

 
 
(i)
Each of Thermo and the Borrower acknowledges that the Offshore Account Bank may
use any form of telephonic or electronic monitoring or recording as it deems
appropriate for security and service purposes in accordance with its usual
operating procedures.

 
 
(j)
The obligations and duties of the Offshore Account Bank will be performed only
by it and are not obligations or duties of any other BNP Paribas company
(including any branch or office of the Offshore Account Bank) and the rights of
the Borrower and Thermo with respect to the Offshore Account Bank extend only to
the Offshore Account Bank and do not extend to any other BNP Paribas company.

 
 
(k)
No printed or other matter in any language (including without limitation
prospectuses, notices, reports and promotional material) which mentions the name
of the Offshore Account Bank or the rights, powers, or duties of the Offshore
Account Bank shall be issued by the Borrower or Thermo or on their behalf unless
the Offshore Account Bank shall first have given its written consent thereto.

 
 
36

--------------------------------------------------------------------------------

 
 
23.
NOTICES

 
23.1
Writing

 
Each communication to be made under or in connection with this Agreement shall
be made in writing and, unless otherwise stated, shall be made by fax or letter.
 
23.2
Addresses for Notices

 
 
(a)
The address and fax number of the Borrower is:

 
Address:               Globalstar, Inc.
461 South Milpitas Boulevard
Building 5, Suite 1 and 2
Milpitas, CA 95035
United States of America


Attention:             Chief Financial Officer and Vice-President
Legal and Regulatory Affairs


Facsimile:             +1 408 933 4403
 
or such other address or number as the relevant party may notify to the other
parties by not less than fifteen (15) days’ prior written notice.
 
 
(b)
The address and fax number of Thermo is:

 
Address:               Thermo Funding Company LLC
1735 Nineteenth Street
Denver
Colorado 80202
United States of America


Attention:             Mr. James Monroe III


Facsimile:             +1 303 294 0691
 
or such other address or number as the relevant party may notify to the other
parties by not less than fifteen (15) days’ prior written notice.
 
 
(c)
The address and fax number of the Security Agent is:

 
Address:               BNP PARIBAS
Asset Finance - Export Finance
Commercial Support and Loan Implementation
ACI: CHDESA1
37, Place du Marché Saint Honoré
75031 Paris Cedex 01
France


Attention:             Mrs Dominique Laplasse and Mrs Sylvie Caset-Carricaburru
 
Telephone:           + 33 (0)1 43 16 81 79 / + 33(0)1 43 16 81 69
 
Facsimile:             + 33 (0)1 43 16 81 84
 
 
37

--------------------------------------------------------------------------------

 
 
or such other address or number as the Security Agent may notify to the other
parties by not less than fifteen (15) days’ prior written notice.
 
 
(d)
The address and fax number of the Offshore Account Bank is:

 
Address:               BNP PARIBAS
Asset Finance - Export Finance
Commercial Support and Loan Implementation
ACI: CHDESA1
37, Place du Marché Saint Honoré
75031 Paris Cedex 01
France
 
Attention:             Mrs Dominique Laplasse and Mrs Sylvie Caset-Carricaburru
 
Telephone:           + 33 (0)1 43 16 81 79 / + 33(0)1 43 16 81 69
 
Facsimile:             + 33 (0)1 43 16 81 84
 
or such other address or number as the Offshore Account Bank may notify to the
other parties by not less than fifteen (15) days’ prior written notice.
 
 
(e)
The address and fax number of the COFACE Agent is:

 
Address:               BNP PARIBAS
Asset Finance - Export Finance
Commercial Support and Loan Implementation
ACI: CHDESA1
37, Place du Marché Saint Honoré
75031 Paris Cedex 01
France
 
Attention:             Mrs Dominique Laplasse and Mrs Sylvie Caset-Carricaburru
 
Telephone:           + 33 (0)1 43 16 81 79 / + 33(0)1 43 16 81 69
 
Facsimile:             + 33 (0)1 43 16 81 84
 
or such other address or number as the COFACE Agent may notify to the other
parties by not less than fifteen (15) days’ prior written notice.
 
 
(f)
The COFACE Agent shall, promptly upon receipt of notice from any party of any
change in the address, facsimile number or Facility Office of such party notify
the other agents thereof and at the request of any party, give to that party the
address or facsimile number of any other party applicable at the time for the
purposes of this Clause 23.2(f) (Addresses for Notices).

 
 
38

--------------------------------------------------------------------------------

 
 
24.
REMEDIES, WAIVERS AND AMENDMENTS

 
24.1
Rights and Waivers

 
No failure to exercise, nor any delay in exercising, on the part of the Security
Agent or the COFACE Agent, any right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right or remedy prevent any further or other exercise thereof or the exercise of
any other right or remedy.  The rights and remedies provided in this Agreement
are cumulative and not exclusive of any rights or remedies provided by
Applicable Law.
 
24.2
Amendments

 
No amendment or waiver of any provision of this Agreement shall be effective
unless the same shall be in writing and signed or approved in writing by the
Borrower, Thermo, the Security Agent, the COFACE Agent and the Offshore Account
Bank.
 
25.
ADDITIONAL PROVISIONS

 
25.1
Partial Invalidity

 
If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the Applicable Law of any jurisdiction, such
illegality, invalidity or unenforceability shall not affect:
 
 
(a)
the legality, validity or enforceability of the remaining provisions of this
Agreement; or

 
 
(b)
the legality, validity or enforceability of such provision under Applicable Law
of any other jurisdiction.

 
25.2
Counterparts

 
This Agreement may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
25.3
Benefit of Agreement

 
 
(a)
This Agreement binds and benefits the respective successors and permitted
assigns and transferees of the COFACE Agent and the Security Agent as permitted
under the Facility Agreement.

 
 
(b)
Subject to Clause 22.4 (Resignation and Removal), none of the Offshore Account
Bank, Thermo nor the Borrower may assign any of their respective rights or
transfer any of their respective rights and obligations under this Agreement,
unless otherwise provided in the Finance Documents or unless the COFACE Agent
has approved of such transfer or assignment in writing.

 
 
39

--------------------------------------------------------------------------------

 
 
26.
GOVERNING LAW

 
This Agreement, and any non-contractual obligations arising out of or in
connection with it, shall be governed by English law.
 
27.
ENFORCEMENT

 
The terms of Clause 40 (Enforcement) of the Facility Agreement are incorporated,
mutatis mutandis, herein by reference.
 
IN WITNESS WHEREOF this Agreement has been duly executed and delivered as a deed
by the parties hereto on the day and year first above written.
 
 
40

--------------------------------------------------------------------------------

 


SCHEDULE 1


FORM OF DISTRIBUTION CERTIFICATE
 
[Letterhead of the Borrower]
 
DISTRIBUTION CERTIFICATE
 

 
Date of Delivery:
 
within five (5) Business
Days of the date of a
Shareholder Distribution

 
BNP Paribas,
as the COFACE Agent
 
Ladies and Gentlemen:
 
1.
This Distribution Certificate is delivered to you pursuant to the accounts
agreement, dated [●] by and among Globalstar, Inc. (the “Borrower”), Thermo
Funding Company LLC, BNP Paribas, in its capacity as the Security Agent, BNP
Paribas as the Offshore Account Bank, and BNP Paribas in its capacity as the
COFACE Agent  (the “Accounts Agreement”). All capitalised terms used herein
shall have the respective meanings specified in the Accounts Agreement.

 
2.
We hereby certify that we withdrew an amount equal to US$ [●] from the
Distribution Account on [●].

 
3.
We hereby confirm that as of the date of the Shareholder Distribution, each of
the conditions to the making of a Shareholder Distribution set out in
Clause 22.6 (Limitations on Dividends and Distributions) of the Facility
Agreement were satisfied.

 
IN WITNESS WHEREOF, the undersigned has executed this Distribution Certificate
as of the date hereof.
 
GLOBALSTAR, INC.
 
By:
   
Name:
 
Title:
 



 
41

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
FORM OF BLOCKING NOTICE
 
To:
BNP Paribas,

as Offshore Account Bank
 
Union Bank of California,
as Onshore Account Bank
 
BNP Paribas,
as Security Agent
 
Globalstar, Inc.,
as the Borrower
 
Thermo Funding Company LLC,
as Thermo
 
Ladies and Gentlemen:
 
1.
This Blocking Notice is delivered to you pursuant to the accounts agreement,
dated [●] by and among Globalstar, Inc. (the “Borrower”), Thermo Funding Company
LLC, BNP Paribas, in its capacity as the Security Agent, BNP Paribas as the
Offshore Account Bank and BNP Paribas in its capacity as the COFACE Agent (the
“Accounts Agreement”).  Unless otherwise defined herein, all capitalised terms
used herein shall have the respective meanings specified in the Accounts
Agreement.

 
2.
We hereby give you notice pursuant to Clause 19.1 (Blocking Notices) of the
Accounts Agreement that:

 
 
(a)
an Event of Default has occurred and is continuing and has not been waived;

 
 
(b)
[reference to enforcement action being taken in accordance with the Accounts
Agreement and the Facility Agreement]; and

 
 
(c)
pursuant to paragraph (b) of Clause 18 (Event of Default) of the Accounts
Agreement, until such time as you receive an Unblocking Notice, each of the
Borrower and Thermo may not withdraw any monies from the Project Accounts
without the consent of the COFACE Agent.

 
This notice constitutes a Blocking Notice for the purposes of 19.1 (Blocking
Notices) of the Accounts Agreement.
 
3.
Please note that during the continuance of the Blocking Notice, instructions may
only be given by any person authorised by the COFACE Agent to act on its behalf
in the performance of any act, discretion or duty under the Accounts Agreement
(including, for the avoidance of doubt, any officer or employee of such person)
(each an “Authorised Person”).  The names of each (a) Authorised Person; and
(b) Callback Contact are set out in Appendix A of this Blocking Notice.  The
COFACE Agent may change the names of the Authorised Persons and/or Callback
Contacts by giving not less than five (5) Business Days’ prior written notice to
each Account Bank of updating Appendix A.

 
 
42

--------------------------------------------------------------------------------

 
 

   
Authorised to sign for and on behalf of
 
BNP Paribas
 
(in its capacity as COFACE Agent)
 

 
Appendix A
 
AUTHORISED PERSONS
 
COFACE Agent



Name
 
Position
 
Specimen signature
 
Telephone number
                             
  
 
  
 
  
 



 
CALLBACK CONTACTS
 
COFACE Agent



Name
 
Position
 
Telephone number
                     
  
 
  
 

 
 
43

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
 
FORM OF UNBLOCKING NOTICE
 
To:
BNP Paribas,

as Offshore Account Bank
 
Union Bank of California,
as Onshore Account Bank
 
BNP Paribas,
as Security Agent
 
Globalstar, Inc.,
as the Borrower
 
Thermo Funding Company LLC,
as Thermo
 
Ladies and Gentlemen:
 
1.
This Unblocking Notice is delivered to you pursuant to the accounts agreement,
dated [●] by and among Globalstar, Inc. (the “Borrower”), Thermo Funding Company
LLC, BNP Paribas, in its capacity as the Security Agent, BNP Paribas as the
Offshore Account Bank and BNP Paribas in its capacity as the COFACE Agent (the
“Accounts Agreement”).  All capitalised terms used herein shall have the
respective meanings specified in the Accounts Agreement.

 
2.
We refer to the notice from us to you dated [●] advising you that an Event of
Default had occurred and was then continuing and that we were issuing a Blocking
Notice in accordance with the Accounts Agreement and the Facility Agreement (the
“Blocking Notice”).

 
3.
We hereby give you notice pursuant to Clause 19.2 (Unblocking Notices) of the
Accounts Agreement that the Blocking Notice is revoked and that you are hereby
instructed and authorised to make all payments and transfers from the Project
Accounts in accordance with the instructions and directions given by the
Borrower or, as the case may be, Thermo from time to time in accordance with the
Accounts Agreement.

 
This notice constitutes an Unblocking Notice for the purposes of Clause 19.2
(Unblocking Notices) of the Accounts Agreement.
 

   
Authorised to sign for and on behalf of
 
[●]
 
(in its capacity as COFACE Agent)
 



 
44

--------------------------------------------------------------------------------

 

 
SCHEDULE 4
 
FORM OF ACCESSION MEMORANDUM
 
To:
BNP Paribas,

as COFACE Agent
 
Ladies and Gentlemen:
 
1.
This accession deed is delivered to you pursuant to the accounts agreement,
dated [●] by and among Globalstar, Inc. (the “Borrower”), Thermo Funding Company
LLC, BNP Paribas, in its capacity as the Security Agent, BNP Paribas as the
Offshore Account Bank and BNP Paribas in its capacity as the COFACE Agent (the
“Accounts Agreement”).  All capitalised terms used herein shall have the
respective meanings specified in the Accounts Agreement.

 
2.
[●] hereby agrees with each other person who is or who becomes a party to the
Accounts Agreement that with effect on and from the date hereof it will be bound
by the Accounts Agreement as if it had been party originally to the Accounts
Agreement as the Offshore Account Bank.

 
3.           The address for notices of the new Offshore Account Bank is [●].
 
This deed is governed by English law.
 
[EXECUTED UNDER SEAL by] Offshore Account Bank.
 
 
45

--------------------------------------------------------------------------------

 
 
SCHEDULE 5
  
ORDER OF APPLICATION
 
The Borrower shall only apply balances standing to the credit of the Collection
Account for the following purposes and in the following order of priority:
 
(a) 
to pay Taxes due in relation to the Borrower’s operations;

 
(b)
after giving effect to the withdrawals made pursuant to paragraph (a) above, to
make any Operating Expenditure (but excluding any bonus payments (howsoever
described) by the Borrower to the Supplier pursuant to the Satellite
Construction Contract) payments due and owing by the Borrower;

 
(c)
after giving effect to the withdrawals made pursuant to paragraphs (a) to (b)
inclusive above, fees due and payable as of such date by the Borrower to the
COFACE Agent, the Security Agent, the Offshore Account Bank and/or the Onshore
Account Bank;

 
(d)
after giving effect to the withdrawals made pursuant to paragraphs (a) to (c)
inclusive above, funding of the Debt Service Account up to the DSA Required
Balance;

 
(e)
after giving effect to the withdrawals made pursuant to paragraphs (a) to (d)
inclusive above, funding of the Debt Service Reserve Account up to the DSRA
Required Balance provided that, prior to the First Repayment Date the DSRA
Required Balance may be funded by both the Supplier Guarantee and Cash provided
an amount in Cash not less than the DSRA Required Cash Balance is credited to
the Debt Service Reserve Account;

 
(f)
after giving effect to the withdrawals made pursuant to paragraphs (a) to (e)
inclusive above, in or towards payment or reimbursement on a pro rata basis of
all other sums then due and payable by the Borrower to any Finance Party under
any of the Finance Documents;

 
(g)
after giving effect to the withdrawals made pursuant to paragraphs (a) to (f)
inclusive above, funding of the Convertible Note Reserve Account up to the CNRA
Required Balance;

 
(h)
after giving effect to the withdrawals made pursuant to paragraphs (a) to (g)
inclusive above, mandatory prepayments then due and payable pursuant to Clauses
7.1 (Illegality), 7.3 (Mandatory Prepayment – Initial Excess Cash Flow), 7.4
(Mandatory Prepayment – Ongoing Excess Cash Flow) and 7.6 (Mandatory Prepayment
– Asset Dispositions) of the Facility Agreement;

 
(i)
after giving effect to the withdrawals made pursuant to paragraph (a) to (h)
above, subject in respect of Phase 3 Costs to Clause 22.14 (Excess Cash Flow /
Purchase of Satellites) of the Facility Agreement, to make any capital
expenditure (including Covenant Capital Expenditure) payments due and owing by
the Borrower;

 
(j)
after giving effect to the withdrawals made pursuant to paragraphs (a) to (i)
inclusive above, if the Borrower elects, voluntary prepayments pursuant to
Clause 7.9 (Voluntary Prepayment of the Loans) of the Facility Agreement;

 
 
46

--------------------------------------------------------------------------------

 
 
(k)
after giving effect to the withdrawals made pursuant to paragraphs (a) to (j)
inclusive above, in or towards payment of any bonus payments (howsoever
described) then due and payable by the Borrower to the Supplier under the
Satellite Construction Contract; and

 
(l)
after giving effect to the withdrawals made pursuant to paragraphs (a) to (k)
inclusive above, to the Distribution Account all or part of the funds remaining
in the Collection Account but excluding any amount of Liquidity included in the
most recent calculation of any of the financial covenants referred to in Clause
20 (Financial Covenants) of the Facility Agreement.

 
 
47

--------------------------------------------------------------------------------

 
 
SCHEDULE 6
 
AUTHORISED PERSONS AND CALLBACK CONTACTS
 
AUTHORISED PERSONS
 
The Borrower



Name
 
Position
 
Specimen signature
 
Telephone number
[●]
 
[●]
     
[●]
[●]
 
[●]
     
[●]
[●]
  
[●]
  
 
  
[●]

 
Thermo



Name
 
Position
 
Specimen signature
 
Telephone number
[●]
 
[●]
     
[●]
[●]
 
[●]
     
[●]
[●]
  
[●]
  
 
  
[●]

 
CALLBACK CONTACTS
 
The Borrower



Name
 
Position
 
Telephone number
[●]
 
[●]
 
[●]
[●]
 
[●]
 
[●]
[●]
  
[●]
  
[●]



Thermo



Name
 
Position
 
Telephone number
[●]
 
[●]
 
[●]
[●]
 
[●]
 
[●]
[●]
  
[●]
  
[●]

  
 
48

--------------------------------------------------------------------------------

 


DOMESTIC ACCOUNTS
 
Account No.
 
Entity
 
Financial Institution
 
Address
             
[*]
 
Globalstar Inc Special Deposit Account
 
Union Bank of California
 
Specialized Deposits 218 PO Box 513840 Los Angeles, CA 90051-3840
             
[*]
 
Globalstar Inc Special Deposit Account
 
Union Bank of California
 
Santa Clara Valley Corp Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840
             
[*]
 
Globalstar LLC (Payroll)
 
Union Bank of California
 
Santa Clara Valley Corp Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840
             
[*]
 
Globalstar Inc
 
Union Bank of California
 
IS&AM, Domestic Custody 350 California Street, 6th Floor, San Francisco, CA
94104
             
[*]
 
Globalstar Leasing LLC Special Deposit Account
 
Union Bank of California
 
Santa Clara Valley Corp Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840
             
[*]
 
Spot LLC Revenue Account Special Deposit Account
 
Union Bank of California
 
Santa Clara Valley Corp Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840
             
[*]
 
Spot LLC Disbursement Account Special Deposit Account
 
Union Bank of California
 
Santa Clara Valley Corp Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840
             
[*]
 
Spot LLC Payroll
 
Union Bank of California
 
Santa Clara Valley Corp Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840
             
[*]
 
Spot LLC
 
Union Bank of California
 
Santa Clara Valley Corp Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840
             
[*]
 
Globalstar USA LLC Special Deposit Account
 
Union Bank of California
 
Santa Clara Valley Corp Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840
             
[*]
 
Globalstar USA LLC Special Deposit Account
 
Union Bank of California
 
Santa Clara Valley Corp Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840
             
[*]
 
Globalstar USA LLC.
 
The Bank of New York Mellon
 
One Wall Street, New York, NY 10286
             
[*]
 
Globalstar Caribbean Ltd
 
Union Bank of California
 
Santa Clara Valley Corp Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840
             
[*]
 
Globalstar Caribbean Ltd
 
Union Bank of California
 
Santa Clara Valley Corp Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840
             
[*]
 
GSSI LLC
 
Union Bank of California
 
Santa Clara Valley Corp Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840
             
[*]
  
Globalstar C LLC Special Deposit Account
  
Union Bank of California
  
Santa Clara Valley Corp Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840



 
49

--------------------------------------------------------------------------------

 


FOREIGN ACCOUNTS
 
Account No.
 
Entity
 
Financial Institution
 
Address
             
[*]
 
Globalstar do Brasil S.A.
 
Banco Bradesco S.A.
 
Av. Rio Branco, 116 - Centro - RJ
             
[*]
 
Globalstar do Brasil S.A.
 
Banco Bradesco S.A.
 
Av. Rio Branco, 116 - Centro - RJ
             
[*]
 
Globalstar do Brasil S.A.
 
Banco Bradesco S.A.
 
Av. Rio Branco, 116 - Centro - RJ
             
[*]
 
Globalstar do Brasil S.A.
 
Banco Bradesco S.A.
 
Av. Rio Branco, 116 - Centro - RJ
             
[*]
 
Globalstar do Brasil S.A.
 
Banco Bradesco S.A.
 
Av. Rio Branco, 116 - Centro - RJ
             
[*]
 
Globalstar do Brasil S.A.
 
Banco Real ABN Amro
 
Av. Rio Branco, 257 - Centro - RJ
             
[*]
 
Globalstar do Brasil S.A.
 
Banco do Brasil S.A.
 
Av.das Americas, 4430 - Barra da Tijuca - RJ
             
[*]
 
Globalstar do Brasil S.A.
 
Citibank
 
Rua da Assembleia, 100 - Centro - RJ
             
[*]
 
Globalstar do Brasil S.A.
 
Banco Basa
 
Av. Alvaro Botelho Maia, 416 - Manaus - AM
             
[*]
 
Globalstar do Brasil S.A.
 
Banco Itau
 
Rua Senador Dantas, 74 A Centro - RJ
             
[*]
 
Globalstar do Brasil S.A.
 
Citibank
 
Av. Paulista, 1.111 - Sao Paulo
             
[*]
 
Globalstar do Brasil S.A.
 
Banco Itau
 
Rua Senador Dantas, 74 A Centro - RJ
             
[*]
 
Globalstar Panama, Corp.
 
Banistmo
 
Panama, Obarrio entre la Ave. Samuel Lewis y calle 58. Edificio ADR.
             
[*]
 
Globalstar Panama, Corp.
 
Bac International Bank
 
Panamá, Marbella, Calle 43 y Aquilino de la Guardia.
             
[*]
 
Globalstar Panama, Corp.
 
Banco Nacional de Panamá
 
Panamá, Vía España, edificio Banco Nacional.
             
[*]
 
Globalstar Honduras
 
Bac International Bank
 
Honduras, Tegucigalpa, Boulevard Suyapa, Fte. a Emisoras Unidas
             
[*]
 
Globalstar Honduras
 
Bac International Bank
 
Honduras, Tegucigalpa, Boulevard Suyapa, Fte. a Emisoras Unidas
             
[*]
 
Globalstar Honduras
 
Banco Atlantida
 
Honduras, Blvd. Centroamérica, Plaza Bancatlan, Frente Edificio Imprema.
             
[*]
 
Globalstar Honduras
 
HSBC
 
Honduras, Bo. El centro, 2da. Avenida 14 de Julio, 9na. Calle, La Ceiba,
Atlántida.
             
[*]
 
Globalstar Guatemala
 
Bac International Bank
 
Guatemala, 11 Calle 5-16, Edificio Torre de Estacionamiento, Locales 1-02 /1-03.
             
[*]
 
Globalstar Guatemala
 
Bac International Bank
 
Guatemala, 11 Calle 5-16, Edificio Torre de Estacionamiento, Locales 1-02 /1-03.
             
[*]
 
Globalstar Guatemala
 
Banrural
 
Guatemala, Avenida La Reforma 9-30, zona 9. 01009.
             
[*]
 
Globlastar Nicaragua
 
Bac International Bank
 
Nicaragua, Managua, Carretera Masaya Km 4 ½.
             
[*]
 
Globlastar Nicaragua
 
Bancentro
 
Nicaragua, Managua, km 4 1/2 carretera a Masaya.
             
[*]
 
Globlastar Nicaragua
 
Bancentro
 
Nicaragua, Managua, km 4 1/2 carretera a Masaya.
             
[*]
 
Globalstar de Venezuela
 
BANESCO - RECAUDADORA
 
Av. Ppal. de La Castellana, Edif. Multinvest
             
[*]
 
Globalstar de Venezuela
 
BANESCO - NOMINA
 
Av. Ppal. de La Castellana, Edif. Multinvest
             
[*]
 
Globalstar de Venezuela
 
BANCO VENEZUELA
 
Av. Ppal. de La Castellana, Edif. Multinvest
             
[*]
 
Globalstar de Venezuela
 
BANCO GUAYANA
 
Av. Venezuela de el Rosal. Torre Lamaletto. Caracas-Dtto. Capital
             
[*]
 
Globalstar de Venezuela
 
BANCO CITIBANK
 
Av. Casanova, Centro Comercial El Recreo, Torre Norte, Piso 18, Citigold. Sabana
Grande.
             
[*]
 
Globalstar de Venezuela
 
BANCO CITIBANK
                 
[*]
 
Globalstar de Venezuela
 
BANCO VENEZOLANO DE CREDITO
 
Av. Ppal. de La Castellana, Edif. Multinvest
             
[*]
 
Globalstar de Colombia
 
Bancolombia
 
Colombia, Cali
             
[*]
 
Globalstar Europe Satellite Services Ltd.
 
Bank of Ireland (Main)
 
Ballsbridge, Dublin 4, Ireland.
             
[*]
 
Globalstar Europe Satellite Services Ltd.
 
Bank of Ireland (Deposit)
 
Ballsbridge, Dublin 4, Ireland.
             
[*]
 
Globalstar Europe Satellite Services Ltd.
 
Standard Chartered Bank (Payable)
 
Standard Chartered Bank, 1st Floor, 1 Aldermanbury Square, London EC2V 7SB
             
[*]
 
Globalstar Europe Satellite Services Ltd.
 
Standard Chartered Bank (Receivable)
 
Standard Chartered Bank, 1st Floor, 1 Aldermanbury Square, London EC2V 7SB
             
[*]
 
Globalstar Europe Satellite Services Ltd.
 
Banco Santander Central Hispano
 
c/ Almagro 24, Madrid, Spain.
             
[*]
 
Globalstar Europe Satellite Services Ltd.
 
Unicredit Banca
 
Via Della Moscova, 58 Ang La Foppa, 20121 Milan, Italy
             
[*]
 
Globalstar Europe S.A.R.L.
 
CIC Paris Beauvau Entreprises
 
11 Rue D'Aguesseau, 75008 Paris, France
             
[*]
  
Globalstar Satellite Services PTE LTD
  
Citibank Singapore
  
Robinson Road P.O. Box 330, Singapore 900630



 
50

--------------------------------------------------------------------------------

 
 
CANADIAN ACCOUNTS
 
Account No.
 
Entity
 
Financial Institution
 
Address
             
[*]
 
Globalstar Canada Satellite Co.
 
TD Canada Trust
 
55 King Street West, Toronto, Ontario M5K 1A2
             
[*]
 
Globalstar Canada Satellite Co.
 
TD Canada Trust
 
55 King Street West, Toronto, Ontario M5K 1A2
             
[*]
 
Globalstar Canada Satellite Co.
 
TD Canada Trust
 
55 King Street West, Toronto, Ontario M5K 1A2
             
[*]
  
Globalstar Canada Satellite Co.
  
TD Canada Trust
  
55 King Street West, Toronto, Ontario M5K 1A2



 
51

--------------------------------------------------------------------------------

 
 
SCHEDULE 7
 
FORM OF PAYMENT/TRANSFER INSTRUCTION
 
[Name of Offshore Account Bank: [●]]
[Address of Offshore Account Bank: [●]]
 
For the attention of:
 
[DATE]
 
Accounts Agreement
 
We refer to the accounts agreement, dated [●] by and among Globalstar, Inc. (the
“Borrower”), Thermo Funding Company LLC, BNP Paribas, in its capacity as the
Security Agent, BNP Paribas as the Offshore Account Bank and BNP Paribas in its
capacity as the COFACE Agent (the “Accounts Agreement”).  Words and expressions
used in this Payment Instruction shall have the same meanings as in the Accounts
Agreement.
 
You are hereby instructed to pay the following amount[s]:
 
Payment Account [●]/[Account Transfer Details]
 
[Correspondent Bank]
[Swift Code]/[ABA number (if dollars)]:
[Beneficiary Bank]
 
[SWIFT Code/[Sort Code/(if sterling)]]
[Account Name]
[Account Number]
 
[Ref.]
 
Amount:              [in words]
 
Currency:             [●]
 
This Payment Instruction shall be governed by English law.
 
Yours sincerely,
 
[GLOBALSTAR, INC.
 
By:
     
(Authorised Representative)]
 

 
[THERMO FUNDING COMPANY LLC
 
By:
     
(Authorised Representative)]
 

 
 
52

--------------------------------------------------------------------------------

 
 
SCHEDULE 8
 
FORM OF INVESTMENT INSTRUCTION
 
[Name of Offshore Account Bank: [●]]
[Address of Offshore Account Bank: [●]]
 
For the attention of:
 
[DATE]
 
Account Bank Agreement
 
We refer to the accounts agreement, dated [●] by and among Globalstar, Inc. (the
“Borrower”), Thermo Funding Company LLC, BNP Paribas, in its capacity as the
Security Agent, BNP Paribas as the Offshore Account Bank and BNP Paribas in its
capacity as the COFACE Agent (the “Accounts Agreement”).  Words and expressions
used in this Investment Instruction shall have the same meanings as in the
Accounts Agreement.
 
This Investment Instruction is being provided to you in accordance with
Clause 16 (Authorised Investments) of the Accounts Agreement.  You are
instructed to invest the following amount[s] from the Project Account[s]
specified below on [insert date] in the Authorised Investment specified below:


[●] Account


Amount:
[●]
   
Date of Payment:
[●]
   
Currency:
[●]
   
Authorised Investment†
[●]

 
N.B. Instructions to be received by the Offshore Account Bank by close of
business (Paris time) 3 clear Business Days prior to the value date of the
intended payment.
 
This Investment Instruction shall be governed by English law.
 
Yours sincerely,
 
[GLOBALSTAR, INC.
 
By:
     
(Authorised Representative)]
 

 
[THERMO FUNDING COMPANY LLC
 
By:
     
(Authorised Representative)]
 

 
 
53

--------------------------------------------------------------------------------

 


SCHEDULE 9
 
FORM OF LIQUIDATION INSTRUCTION
   
[Name of Offshore Account Bank: [●]]
[Address of Offshore Account Bank: [●]]
 
For the attention of:
 
[DATE]
 
Account Bank Agreement
 
We refer to the accounts agreement, dated [●] by and among Globalstar, Inc. (the
“Borrower”), Thermo Funding Company LLC, BNP Paribas, in its capacity as the
Security Agent, BNP Paribas as the Offshore Account Bank and BNP Paribas in its
capacity as the COFACE Agent (the “Accounts Agreement”).  Words and expressions
used in this Liquidation Instruction shall have the same meanings as in the
Accounts Agreement.
 
This Liquidation Instruction is being provided to you in accordance with
Clause 16 (Authorised Investments) of the Accounts Agreement.  You are
instructed to liquidate or procure the liquidation of the following portions of
the indicated Authorised Investment(s) and pay the proceeds to the Project
Account.
 


1.
 
[insert currency] [insert amount] / [total balance]
 
From
 
[insert Authorised Investment]
             
2.
 
[insert currency] [insert amount] / [total balance]
 
From
 
[insert Authorised Investment]
             
Etc
                         
Total
  
[insert currency] [insert total]
  
 
  
 

 
N.B. Instructions to be received by the Offshore Account Bank by close of
business (Paris time) 1 clear Business Day prior to the value date of the
intended payment.
 
This Liquidation Instruction shall be governed by English law.
 
Yours sincerely,
 
[GLOBALSTAR, INC./COFACE AGENT/THERMO FUNDING COMPANY LLC]
 
By:
   
(Authorised Representative)
 

 
 
54

--------------------------------------------------------------------------------

 